                        Alfred Joshua, MD, 2/5/2020

               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN




   ESTATE OF RUTH FREIWALD           )
   BY PERSONAL REPRESENTATIVE        )
   CHARLES FREIWALD, et al.,         ) CASE NO: 18-CV-896
                                     )
        Plaintiffs,                  )
                                     )
   DEAN HEALTH PLAN, INC. and        )
   PROGRESSIVE CASUALTY              )
   INSURANCE COMPANY,                )
                                     )
        Involuntary Plaintiffs,      )
                                     )
   v.                                )
                                     )
   ADEYEMI FATOKI, M.D., et al.,)
                                     )
        Defendants.                  )
                                     )
                                     )
           Defendants.               )
   _____________________________)




                DEPOSITION OF ALFRED JOSHUA, M.D.
                      San Diego, California
                        February 5, 2020




        REPORTED BY:     BOBBIE HIBBLER, CSR NO. 12475




                                                            43
                                                                    1
         Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 1 of 31 Document 109-3
                                                 Alfred Joshua, MD, 2/5/2020

 1         UNITED STATES DISTRICT COURT                          1           EXAMINATION INDEX
           EASTERN DISTRICT OF WISCONSIN                         2
 2
 3                                                               3   ALFRED JOSHUA, M.D.
     ESTATE OF RUTH FREIWALD )                                        BY MR. GAHNZ . . . . . . . . . . . . 5
 4   BY PERSONAL REPRESENTATIVE )
                                                                 4    BY MS. SCHNEIDER . . . . . . . . . . 112
     CHARLES FREIWALD, et al., ) CASE NO: 18-CV-896
 5                      )                                             FURTHER BY MR. GAHNZ . . . . . . . . 114
        Plaintiffs,         )                                    5
 6                      )
     DEAN HEALTH PLAN, INC. and )                                6
 7   PROGRESSIVE CASUALTY            )                           7
     INSURANCE COMPANY,            )                             8
 8                      )                                                    EXHIBIT INDEX
        Involuntary Plaintiffs, )                                9   EXHIBIT     DESCRIPTION       PAGE
 9                      )                                       10   237 CURRICULUM VITAE            11
     v.                  )
10                                                              11   238 CASES INVOLVING DEPOSITION OR TRIAL          24
                        )
     ADEYEMI FATOKI, M.D., et al.,)                                    TESTIMONY
11                      )                                       12
        Defendants.           )
12                      )                                            239 LIST OF CASES                 30
                        )                                       13
13        Defendants.         )
     _____________________________)                                  240 REPORT BY ALFRED JOSHUA, MD             36
14                                                              14
15
                                                                     241 SUPPLEMENTAL EXPERT REPORT              36
              DEPOSITION OF ALFRED JOSHUA, M.D., taken
16                                                              15
     by the Plaintiffs, commencing at the hour of               16
17
                                                                17
        a.m. on Wednesday, February 5, 2020, at 530 B
18                                                              18
     Street, Suite 350, San Diego, California, before           19
19
                                                                20
     Bobbie Hibbler, Certified Shorthand Reporter in
20                                                              21
     and for the State of California.                           22
21
22                                                              23
23                                                              24
24
                                                                25
25


                                                            2                                                         4

 1   APPEARANCES                                                 1
 2
                                                                               ALFRED JOSHUA, M.D.,
     For the Plaintiffs:
      LAWTON & CATES, S.C.                                       2   having been first duly sworn, was examined and
 3    BY: DIXON R. GAHNZ, ESQ.                                   3   testified as follows:
      345 W. Washington Avenue
 4    Suite 201                                                  4               EXAMINATION
      Madison, Wisconsin 53701
 5    608-282-6200                                               5   BY MR. GAHNZ:
      Dgahnz@lawtoncates.com                                     6
 6                                                                      Q. Good morning. Would you state your name
 7                                                               7
 8
                                                                     and spell it for the record please?
     For Defendants D. Peters, John R. Gossage
     and Brown County:                                           8      A. Sure. My name is Dr. Alfred Alexander
 9     CRIVELLO CARLSON, S.C.                                    9   Joshua. A-L-F-R-E-D. Last name is J-O-S-H-U-A.
       BY: STEVEN C. McGAVER, ESQ.
10     710 North Plankinton Avenue                              10
       Suite 500
                                                                        Q. Doctor, I'm assuming you've given
11     Milwaukee, Wisconsin 53203                               11   depositions before?
       414-271-7722
12                                                              12      A. Yes.
       Smcgraver@crivellocarlson.com
13                                                              13
14   For Defendant Adeyemi Fatoki, M.D.:
                                                                        Q. I'm not going to spend a lot of time
      GUTGLASS, ERICKSON, BONVILLE & LARSON, S.C.               14   going through the mechanics of it. But one thing
15    BY: MARIA KYSELY SCHNEIDER, ESQ.
      735 N. Water Street
                                                                15   that is very important is if you don't understand
16    Suite 1400                                                16   a question that I ask, please ask me to rephrase
      Milwaukee, Wisconsin 53202
17    414-273-1144                                              17   it or repeat it, and only answer those questions
      Maria.schneider@gebsc.com
18                                                              18   you understand. Fair enough?
19
                                                                19      A. Yes.
20   For Defendants Correct Care Solutions, Emily
     Blozinski & Jessica Jones:                                 20      Q. Let's talk about what did you do to get
21     (Telephonic Appearance)
      HEYL, ROYSTER, VOELKER & ALLEN                            21   ready for today?
22    BY: ANDREW J. ROTH, ESQ.                                  22      A. I reviewed my expert report, my
      33 N. Dearborn Street
23    Seventh Floor                                             23   supplemental report, and then just the materials
      Chicago, Illinois 60602
24    312-853-8700                                              24   associated with what was in the report.
      Aroth@heylroyster.com                                     25
25                                                                      Q. Did you meet with counsel for

                                                            3                                                         5

                                                                                                                       2
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 2 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   Dr. Fatoki?                                           1      A. His report.
 2      A. You mean Maria?                                 2      Q. Do you know why Dr. Folks' report was
 3      Q. Maria.                                          3   sent to you?
 4      A. Yes.                                            4      A. Just to review the report. I did not
 5      Q. Did you meet with any other attorneys?          5   get a chance to review it.
 6      A. No.                                             6      Q. Other than Dr. Folks' report, have you
 7      Q. Did you speak with Dr. Fatoki?                  7   reviewed any of the other defense expert reports
 8      A. No.                                             8   in this matter?
 9      Q. Have you ever spoken with Dr. Fatoki?           9      A. Only on the plaintiff side.
10      A. I don't believe so.                            10      Q. Okay. Have you reviewed the plaintiff's
11      Q. Do you know Dr. Fatoki?                        11   experts' reports and depositions or --
12      A. No. Not personally.                            12      A. If it's listed there. I believe all of
13      Q. At any time during -- well, let me back        13   the actual reports I definitely reviewed. But if
14   up. When were you first contacted about this         14   the depositions were there and it's listed,
15   case?                                                15   everything in the materials reviewed I have
16      A. I believe -- I'd have to look at the           16   reviewed.
17   records. Probably last year.                         17      Q. Who first contacted you with respect to
18      Q. At any time since the time you've been         18   serving as an expert in this matter?
19   retained in this matter and today, have you spoken   19      A. I believe it was Maria.
20   with any of the other attorneys for any of the       20      Q. Had you worked with Maria or her firm
21   other parties?                                       21   prior?
22      A. You mean on the plaintiff's side?              22      A. No.
23      Q. No. Did any of the other -- let me             23      Q. What were you asked to do?
24   break it down. Have you spoken with any of the       24      A. To review, you know, the records and
25   attorneys for CCS?                                   25   everything related to the care that Dr. Fatoki

                                                     6                                                        8

 1     A. I don't believe so.                              1   provided and to see if it was within the standard
 2     Q. Have you spoken with any of the                  2   of care.
 3   attorneys for Brown County?                           3      Q. Anything else?
 4     A. I don't believe so.                              4      A. That was it.
 5     Q. Have you spoken with any of the                  5      Q. That was your task?
 6   attorneys for Nurse Blozinski?                        6      A. Yes.
 7     A. I don't believe so.                              7      Q. The reason I ask is you filed a
 8     Q. Nurse Jones?                                     8   supplemental report where you give opinions
 9     A. I don't believe so.                              9   related to other people besides Dr. Fatoki. And
10     Q. Have you spoken with any of the named           10   my question is did the scope of your engagement
11   defendants in this case?                             11   change over time?
12     A. No.                                             12      A. So the primary focus was Dr. Fatoki.
13     Q. Have you spoken with any of the other           13   But in the process of reviewing the materials
14   defense experts in this case?                        14   there were other individuals that were as part of
15     A. No.                                             15   that. But in terms of the overall, I guess,
16     Q. Have you reviewed any of the defense            16   direction of the case and everything else, my
17   expert reports?                                      17   opinions are pretty similar. But Dr. Fatoki is
18     A. Yes.                                            18   the primary person related to the opinions.
19     Q. Whose?                                          19      Q. Let's ask it this way. At trial in this
20     A. It was Dr. -- because it was sent to me         20   matter are you going to be offering opinions with
21   yesterday. It was Dr. --                             21   respect to any of the conduct of Brown County?
22         MS. SCHNEIDER: It was Folks.                   22      A. I have not been asked to.
23   BY MR. GAHNZ:                                        23      Q. Slightly different question. Are you
24     Q. Did you review Dr. Folks report or              24   planning on giving any opinions with respect to
25   deposition?                                          25   any of the Brown County defendants?

                                                     7                                                        9

                                                                                                               3
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 3 of 31 Document 109-3
                                            Alfred Joshua, MD, 2/5/2020

 1         A. At this point in time, no.                        1   other hospital is I believe has around close to
 2         Q. With respect to Nurse Jones, are you              2   300 beds.
 3      planning on giving any opinions with respect to         3      Q. Do either of these facilities have any
 4      her conduct?                                            4   ties to correctional health care?
 5         A. At this point, no.                                5      A. So they do hospitalize custody patients
 6         Q. With respect to Nurse Blozinski, are you          6   from time to time. But it's not -- the hospitals
 7      planning on giving any opinions with respect to         7   do not provide contracted care inside the jails.
 8      her conduct?                                            8      Q. In looking at your resume, have you
 9         A. At this point, no.                                9   authored any papers, presentations, etc., that
10         Q. Last one, and this one -- and we're              10   would be particularly relevant to the issues in
11      going a lot quicker than some of these other           11   this case?
12      depositions. With respect to CCS, are you              12      A. So I have done presentations.
13      planning on giving any opinions with respect to        13      Q. What pages are you looking at, sir?
14      its conduct?                                           14      A. If you go to the press releases as well
15         A. At this point, no.                               15   as the presentations and speaking, I have spoken
16         Q. Okay. Did you as part of your work in            16   at the National Commission on Correctional Health
17      this case do any sort of a literature search?          17   Care related to the Inmate Safety Program. I have
18         A. So, in terms of the materials reviewed           18   also spoken about mental health a number of times
19      it was part of the NCCHC standards book. I             19   both in the media as well as in public speaking
20      believe I provided a copy of the page. But it's        20   arrangements. And many of them based on the title
21      an entire book of standards. And then just based       21   you should be able to see which ones were mental
22      on my own knowledge of the medications and             22   health related. And then Suicide Prevention
23      everything else. But those are years of reading        23   Strategies. And then if you look at No. 13 in the
24      and knowing. So I didn't do anything specifically      24   public speaking engagement it says National
25      outside of just the standards that were applicable     25   Commission on Correctional Health Association -

                                                          10                                                       12

 1   to this case.                                              1   Inmate Safety Program. That was one that
 2     Q. Okay. I'm going to show you what we                   2   basically was pretty pertinent to this type of
 3                                                              3
     marked as Exhibit 237 and ask is that your                     case.
 4   professional resume?                                       4      Q. That was a presentation that you gave?
 5                                                              5
       A. Yes, it is.                                                  A. To, you know, a group of probably a
 6         (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT             6   hundred people at the National Commission of
 7   WAS MARKED AS EXHIBIT NO. 237 TO THE TESTIMONY OF          7   Correctional Health Care, which is a national
 8   THE WITNESS AND IS ATTACHED HERETO.)                       8   conference on the standards and for all the
 9   BY MR. GAHNZ:                                              9   leaders of many of the different jails, federal
10     Q. Is it current and up to date at least as             10   facilities, prisons together and then sees what's
11   of the time you provided it in this case?                 11   best practices. And so I have spoken at that
12     A. So at the time, yes. But since February              12   conference a couple of times, but that one
13   of 2019 I'm currently the Regional Chief Medical          13   specific for mental health and suicide prevention.
14   Officer for Alvarado and Paradise Valley hospitals        14      Q. Were there written materials that you
15   in San Diego.                                             15   had prepared?
16     Q. So you're the Regional Chief Medical                 16      A. There were PowerPoints.
17   Officer for what facility?                                17      Q. Okay.
18     A. Alvarado and Paradise Valley Hospitals.              18      A. I think they were all publicly
19     Q. When did you get that job?                           19   available.
20     A. February of 2019.                                    20      Q. Have you written anything with respect
21     Q. What does your job entail?                           21   to Clonazepam or benzodiazepine withdrawal?
22     A. It's clinical oversight of both                      22      A. No. The things I read from an article
23   hospitals. And they're acute hospitals. They              23   standpoint is Narcan. So San Diego County
24   also have psychiatric beds. I mean, it's a 290            24   Sheriff's Department was one of the first law
25   bed hospital. It's one campus. And then the               25   enforcement in the country to basically have the

                                                          11                                                       13

                                                                                                                     4
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 4 of 31 Document 109-3
                                         Alfred Joshua, MD, 2/5/2020

 1   officers provide Narcan to heroin overdose                 1   the medical mental health and dental care in San
 2   patients in the field. And basically that was a            2   Diego County jails which had a average daily
 3   program that I was part of. And there was a paper          3   population of 5,800 people and 91,000 bookings a
 4   that was written there. And that is No. 4 in the           4   year. So it encompassed a number of things
 5   publications.                                              5   including policies and procedures, contract
 6     Q. The one with Karla DW?                                6   oversight, provider oversight, quality assurance,
 7     A. Yes.                                                  7   as well as operations, and then obviously for
 8     Q. So what was the thrust of this article                8   legal and other things to be of an assistance.
 9   is how to -- was it how to administer Narcan or            9      Q. In a previous answer you were talking
10   when to administer Narcan? What was the article           10   about the protocols and what not that you were
11   about?                                                    11   involved with related specifically to
12     A. So the article was just basically the                12   benzodiazepine?
13   perceptions of how law enforcement actually having        13      A. Yes.
14   Narcan, not only saved the lives, but also how the        14      Q. Tell me about that?
15   project and everything went. I did do a separate          15      A. So specifically when individuals would
16   video. I don't know if it's in here related to            16   come in, and on average there would be potentially
17   Narcan treating specifically for the 2,000 plus           17   250 inmates coming in per day, many of them would
18   deputies of the San Diego Sheriff's Department.           18   be suffering from alcohol abuse. And some of them
19   And so everybody had to get trained. And I had to         19   were on long-standing benzodiazepine. So we had a
20   provide those training materials as well.                 20   protocol in place to make sure that, you know,
21         MR. GAHNZ: Let's go off the record for              21   they didn't go through life-threatening
22   a moment.                                                 22   withdrawals.
23         (WHEREUPON, A BREAK WAS TAKEN AND THE               23      Q. What was that protocol?
24   PROCEEDINGS CONTINUED AS FOLLOWS:)                        24      A. That they would potentially get a
25                                                             25   benzodiazepine taper called Librium versus
     BY MR. GAHNZ:

                                                          14                                                       16

 1       Q. We were talking about you had done a                1   sometimes they would be observed depending on the
 2    training video with respect to the administration         2   situation and the nurse's assessment.
 3    of Narcan to the 2,000 sheriff deputies in San            3      Q. What is Librium?
 4    Diego County?                                             4      A. Yes.
 5       A. Yes.                                                5      Q. I'm sorry, Librium. What is Librium?
 6       Q. That is kind of where we left off?                  6      A. It's a long-acting benzodiazepine.
 7       A. Yes.                                                7      Q. What was the purpose of putting the
 8       Q. Anything specific to benzodiazepines?               8   inmates on the Librium?
 9       A. To benzodiazepines, I mean, in the                  9      A. So that they wouldn't undergo
10    process of being the chief medical officer of the        10   life-threatening withdrawals for benzodiazepines.
11    San Diego Sheriff's Department over the five years       11      Q. And is there a risk of life-threatening
12    I have a lot of experience related to alcohol            12   withdrawal if benzodiazepines are stopped
13    withdrawal, benzodiazepine withdrawal related to         13   abruptly?
14    the protocols and the people that were coming into       14      A. Yes.
15    the jails.                                               15      Q. So walk me through the details of how
16       Q. Okay. We'll get to that in a bit. My               16   that program worked, if you had an inmate that
17    question is a little bit more focused in terms of        17   came in where there was a question as to whether
18    whether or you have written anything specific to         18   he or she was on a benzodiazepine?
19    benzodiazepine?                                          19      A. So at that point there would be a
20       A. I have not published anything.                     20   request for records from the outside to see --
21       Q. So in terms of -- let's get to that now.           21      Q. I'm sorry. And I want to back you up.
22    You were talking about protocols and what not for        22   The person comes in. Just walk me through the
23    benzodiazepine. What is your role or was your            23   first thing that happens?
24    role with San Diego Sheriff's Department?                24          MS. SCHNEIDER: I'm going to object as
25       A. So I basically clinically oversaw all              25   vague as overly broad. But go ahead.

                                                          15                                                       17

                                                                                                                     5
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 5 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. The person would then be assessed by a          1      Q. Okay.
 2   registered nurse at intake. And they would have a     2      A. So they're coming in and they're getting
 3   screening exam done. And in the San Diego jails       3   their initial screening, yes.
 4   there were two screenings. There was a first          4      Q. So then if it's determined that the
 5   stage screening with a limited number of              5   person should be tapered off of the
 6   questions.                                            6   benzodiazepines, then how is it that the Librium
 7         And then there was a secondary screening        7   is prescribed?
 8   that goes more into the medical, mental health,       8      A. So it's basically a protocol of each day
 9   substance abuse history. If it was determined at      9   they would get a certain dosage of the Librium.
10   that point the person was on a benzodiazepine        10   And it would get less and less depending again on
11   based on asking the inmate, the person would then    11   what was determined on the severity. Usually
12   sign a release of information for records of where   12   benzodiazepine was a pretty small amount of
13   they were getting that, whether it was a pharmacy    13   inmates like on an annual basis versus alcohol.
14   or other places.                                     14   So alcohol was probably the most common one. And
15         And then depending on the risk level,          15   so it was basically following that. If there
16   they could be put into this standard nursing         16   needed to be consultation, a psychiatrist could be
17   protocol where the individual could potentially      17   called to do a longer taper if an individual was
18   get Librium or be monitored based on the             18   on it at high doses or there was immediate threat.
19   conditions. And then a referral to the physician     19      Q. Was there any situation where the San
20   or psychiatrist as needed.                           20   Diego County would abruptly stop an inmate's use
21   BY MR. GAHNZ:                                        21   of benzodiazepine?
22      Q. Okay. So was there a form that the             22      A. There is times where the inmate would
23   registered nurse used for determining the risk       23   come in saying that they were on benzodiazepines,
24   level?                                               24   but it was not continued inside the jails.
25      A. At the point where I was there, there          25      Q. What circumstances was that?

                                                    18                                                        20

 1   was no clinically validated scoring, such as CIWA     1      A. So if it was not able to be verified
 2   or COWS. CIWA is for alcohol withdrawal. And          2   from an outside provider, because there were
 3   COWS is for opiate withdrawal. There's a clinical     3   people that were using it recreationally. So we
 4   scoring system. So those were not in place at the     4   would then monitor those individuals to see for
 5   time I was there. It was basically a standard         5   signs of withdrawal. And then if there was any
 6   nursing protocol with the policies and procedures,    6   signs of withdrawals, then obviously treat them
 7   as well as the nurse's assessment of the severity     7   with the Librium, a benzodiazepine taper.
 8   of the withdrawal and the risk, and then              8      Q. Those people that were on
 9   consultation with the physician as needed.            9   benzodiazepines and you were able to verify the
10      Q. So backing up. There's a CIWA and a            10   prescription, were those people then -- were those
11   CIWA-B; correct?                                     11   medications abruptly stopped?
12      A. Yes.                                           12      A. Yes. Sometimes the psychiatrist thought
13      Q. CIWA-B was not -- well, backing up             13   that this was inappropriate. So then they would
14   again. Is it your testimony that between 2013 and    14   be seen by most of the times a psychiatrist, and
15   2018, the CIWA scale had net been developed?         15   they would make a clinical decision. And
16      A. No. It was not used for the San Diego          16   sometimes even the physicians, the jail
17   jails.                                               17   physicians, or internal medicine, ER, family
18      Q. This initial determination was that done       18   medicine would state that this was inappropriate
19   at the booking?                                      19   and then would stop, ask the patient to be
20      A. At the intake screening. Yes.                  20   monitored and then wean them off the
21      Q. I'm wondering why you're quibbling with        21   benzodiazepine.
22   my words. I just want to know what's the             22      Q. But it would be weaned off at that
23   difference between the intake screening and          23   point?
24   booking?                                             24      A. Sometimes it would be abruptly stopped
25      A. So it is part of that same process.            25   and look for signs of withdrawal because from when

                                                    19                                                        21

                                                                                                                6
         Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 6 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1                                                         1
     you stop a benzodiazepine usually the peak of the           Q. So why is it that you left the San Diego
 2   withdrawal is about 48 to 72 hours. And that's        2   Sheriff's Department?
 3   when you start getting the life-threatening           3     A. I actually wanted to go back to the
 4   symptoms where you could have tremors, elevated       4   hospitals. My fellowship, my training, everything
 5   blood pressure, elevated heart rate, sweating. So     5   was to go into the hospitals. I really enjoyed
 6   it's pretty significant on how the person's           6   the jail and that experience. But I really wanted
 7   presentation is if they're going down the             7   to one day lead a hospital system. So I felt that
 8   life-threatening withdrawals. They could have         8   was the right time to do it.
 9   visual hallucinations. So it's very similar to an     9     Q. So reviewing information, when you left
10   alcohol withdrawal.                                  10   there was no succession plan, right, for the chief
11       Q. The inmates that are being monitored are      11   medical officer in place to take over for you?
12   they monitored in the separate unit within the San   12     A. They put out a recruitment at the time
13   Diego jail?                                          13   because I did notify them a few weeks earlier.
14       A. It depends on their clinical condition.       14   But I think they were interviewing candidates.
15   If there was a high risk individual, there are       15   And some of the candidates that they interviewed
16   sobering cells. So it depends on -- some of these    16   initially was promising, was suppose to come on
17   individuals were intoxicated. So they would          17   board but did not.
18   potentially be drug or intoxicated with alcohol      18     Q. I'll show you what we marked as 238.
19   but also report that they were on benzodiazepine.    19   This was attached to your disclosure. Of the 19
20   So it really was dependent on what their overall     20   cases that are listed here, were you an expert in
21   clinical picture was.                                21   any of these cases?
22       Q. Okay. So based on your resume you             22     A. Yes.
23   graduated med school in May of 2007; is that         23         (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT
24   right?                                               24   WAS MARKED AS EXHIBIT NO. 238 TO THE TESTIMONY OF
25       A. Yes.                                          25   THE WITNESS AND IS ATTACHED HERETO.)

                                                   22                                                               24

 1      Q. And then walk me through your job               1     BY MR. GAHNZ:
 2   history upon graduation from Syracuse?                2        Q. Which ones?
 3      A. Sure. I then moved out to San Diego,            3        A. So Number 6, Number 9, Number 12, Number
 4   did an internship at Scripps Mercy Hospital in        4     13, Number 15, Number 17, 18 and 19.
 5   2008. Then I did a three-year residency in            5        Q. Okay. Of the eight cases where you have
 6   emergency medicine. So I am a board certified         6     provided expert testimony, how many of those have
 7   emergency room physician.                             7     been on behalf of plaintiff or a claimant?
 8         After the residency I did a two-year            8        A. So Number 6, Number 9, and Number 17.
 9   hospital administrative fellowship at UCSD,           9        Q. So the other five would be on behalf of
10   University of California San Diego. At the same      10     the doctor or facility?
11   time I also got my MBA at UC Irvine and was          11        A. Yes.
12   working as a emergency room physician as well at     12        Q. The Howze case Number 6, what was the
13   both Tri-City as well as University of California    13     issue in that case?
14   San Diego.                                           14        A. So that was an individual I believe who
15         After that I became the senior medical         15     had an inflammatory bowel condition, ended up
16   officer for Tri-City Medical Center for health       16     getting a colectomy and then had complicates
17   care reform. And then less than a year from that     17     related to it. But it was over a course I believe
18   point I then became the chief medical officer for    18     a year and-a-half to two years. It was really a
19   the San Diego Sheriff's Department for close to      19     chronic care case.
20   five years.                                          20        Q. This was somebody that was incarcerated?
21         I left the San Diego Sheriff's                 21        A. In a federal facility I believe, yes.
22   Department in June of 2018, did consulting. And      22        Q. And you were testifying that the care
23   then in February of 2019 became the chief medical    23     that he received was inadequate?
24   officer for Alvarado and Paradise Valley             24        A. Over the course of a long period of
25   Hospitals.                                           25     time, yes.

                                                   23                                                               25

                                                                                                                     7
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 7 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      Q. Did that case go to trial?                     1      Q. What was the result of Scott versus
 2     A. No.                                             2   Clarke?
 3      Q. What happened to that case?                    3      A. So Scott versus Clarke was a class
 4     A. Settled.                                        4   action lawsuit. And it was I think 20-something
 5      Q. Were you deposed in that case?                 5   inmates against the State of Virginia. It was a
 6     A. Yes.                                            6   female facility. And so I was retained by the
 7      Q. Who was the attorney that hired you in         7   defense against essentially a class action. So
 8   the Howze matter?                                    8   even though it says Scott versus Clarke, there was
 9     A. I don't remember.                               9   a number of individuals involved. So I had to
10      Q. Number 9, the Villalon case, what was         10   review a number of cases there.
11   that case involving?                                11      Q. Did that case involve violation of
12     A. It was an individual for starvation.           12   the -- or an alleged violation of a previous
13   And this was in Texas. And basically the            13   settlement agreement?
14   individual died likelihood of starvation.           14      A. Yes. I believe so.
15      Q. Was this a civil rights case, a               15      Q. What was your role in that case?
16   deliberate indifference?                            16      A. To basically review all the materials
17     A. Yes. I believe that was the case.              17   related to the systems of care at the facility, to
18      Q. Is that case still going on?                  18   see if the settlement agreement -- how if there
19     A. I believe they settled as well.                19   was deviations from it. I ended up doing a site
20      Q. Who is the attorney that hired you in         20   visit. So I went there and then did a report
21   that matter?                                        21   related to that, and testified in front of a judge
22     A. I'd have to look to see.                       22   related to the findings.
23      Q. The next one is the Parker versus             23      Q. In any of the cases where you provided
24   Christian. Where is that case out of?               24   testimony as an expert, has your testimony ever
25     A. I believe that was out of Missouri.            25   been stricken or limited?

                                                  26                                                         28

 1      Q. Out of Missouri?                               1      A. No.
 2      A. Yes.                                           2      Q. So the other 11 cases that are listed on
 3      Q. And what was the issue in that case?           3   Exhibit 23 are cases where you were a defendant;
 4      A. That was related to an eye complaint.          4   correct?
 5      Q. Is this a federal case or this is a -- I       5      A. So let's say for one and two with
 6   guess it's hard to tell.                             6   Brummett I was not at the Sheriff's Department at
 7      A. I don't know if this was federal or not.       7   the time. So I was providing just my
 8      Q. Who retained you in that matter?               8   interpretation -- not interpretation. I was
 9      A. I'd have to look at the name again.            9   providing testimony and deposition related to what
10      Q. So the cases where you provided expert        10   the process was in jail. But it happened prior to
11   testimony on behalf of the defendants, did any of   11   my time as chief medical officer.
12   those involve jail suicide?                         12      Q. Okay. So the Brummett case you were not
13      A. No.                                           13   a defendant, but the balance of those cases you
14      Q. Did any of them involve a death in the        14   were?
15   jail setting?                                       15      A. So the other ones like Torbert, Jones,
16      A. Yes.                                          16   and Turner, these were pro per cases that I was
17      Q. Which ones?                                   17   not a defendant as well. It was the County of San
18      A. So Nagy was a liver case, a person who        18   Diego. They were pro per cases. And then I was
19   had a significant liver issue. And then Russell     19   just again providing testimony related to their
20   had a significant cardiac issue. And I forgot       20   accusations.
21   what Gordon was. I'd have to look.                  21      Q. Okay. I'll show you what we marked as
22      Q. Did any of the cases where you testified      22   Exhibit 239 and ask you to take a look at that.
23   as an expert go to trial?                           23         MS. SCHNEIDER: Do you have an extra
24      A. Yes. So the ones that say trial               24   copy?
25   testimony, it's there. So Scott versus Clark.       25         MR. GAHNZ: I do not. I apologize, I

                                                  27                                                         29

                                                                                                               8
         Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 8 of 31 Document 109-3
                                              Alfred Joshua, MD, 2/5/2020

 1   don't.                                                    1      A. So I believe the Nunez case was
 2         (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT            2   resolved, Number 4, Estate of Nunez. And then the
 3   WAS MARKED AS EXHIBIT NO. 239 TO THE TESTIMONY OF         3   -- the other ones are still ongoing.
 4   THE WITNESS AND IS ATTACHED HERETO.)                      4      Q. Was the Nunez case the one where the
 5   BY MR. GAHNZ:                                             5   County resolved its claims but the private
 6     Q. Do you recognize these as cases where                6   psychiatric services portion of the claim is still
 7   you have been named as a defendant?                       7   moving forward?
 8     A. So some of these names I have not been               8      A. That might be the case, yes.
 9   served. So I don't know where they were because           9      Q. Okay. And during your time as the chief
10   County counsel of San Diego defends me on all the        10   medical officer at San Diego County Sheriff's
11   cases. So my name gets thrown into a lot of              11   Department, there were situations where the County
12   lawsuits with, you know, 5,800 inmates and 90,000        12   contracted with private providers; correct?
13   a year. So some of these things go through. They         13      A. Yes.
14   notify me. The ones that I know about -- like            14      Q. And they contracted with psychiatric
15   I've never been -- like United States versus             15   providers?
16   Hernandez, I never heard about that. And it's            16      A. Yes.
17   January 8, 2013. And I wasn't the chief medical          17      Q. And you were quite critical of the
18   officer at that time.                                    18   psychiatric provider that was contracted through
19     Q. Okay. You can see that one is marked                19   the County at least for some period of time?
20   NR?                                                      20         MS. SCHNEIDER: Object to the form of
21     A. So Thomas this case I was the defendant,            21   the question. Go ahead.
22   but this case settled. Then like the Gilchrist           22      A. I mean, as part of my quality assurance
23   I've never been served. Marchand I never even            23   aspect of it, I think anybody in my position would
24   knew about. So, yeah I'm guessing a number of            24   obviously look for ways of improvement with
25   these things -- Daniels. So County Counsel               25   groups. But basically based on my review of it, I

                                                         30                                                      32

 1      usually just notifies me if I'm actually served        1   felt there could be improvement.
 2      with anything like they need to defend.                2   BY MR. GAHNZ:
 3          Q. During your time as chief medical               3      Q. Do you recall stating that they put the
 4      officer at San Diego County Sheriff's Department,      4   County at great risk based on the quality of their
 5      has the Sheriff's Department settled cases             5   care?
 6      involving claims of deliberate indifference with       6          MS. SCHNEIDER: Object to the form.
 7      respect to the medical care?                           7      A. Again, as part of quality assurance.
 8          A. They have not -- in terms of deliberate         8   Those are quality assurance communications. I
 9      indifference, no. Basically the one case I would       9   believe my role is to improve the system.
10      say is Brummett, they did lose at trial in that       10   BY MR. GAHNZ:
11      case. And then it was not deliberately different.     11      Q. Other than providing presentations at
12      It was an indifference claim. And then they paid      12   NCCHC, have you done any teaching with respect to
13      out related to that settlement, which I think was     13   correctional health care?
14      in the media.                                         14      A. In terms of with the staff, yes to the
15          Q. Other than the Brummett case during your       15   nursing staff while I was at the San Diego County
16      time there as a chief medical officer, were there     16   Sheriff's Department. And then even in some of my
17      other verdicts involving claims pursuant to 42 USC    17   presentations to certain groups, some of it was
18      1983 civil rights?                                    18   more on the educational side.
19          A. No. That was the only one I know.              19      Q. Do you have any psychiatric training?
20      Everything else I believe settled or still in         20      A. Just as part of my emergency medicine
21      litigation.                                           21   background.
22          Q. Okay. In terms of cases that settled           22      Q. Other than the PowerPoint presentation,
23      involving civil rights claims that involved you       23   are there other course materials that you have put
24      during your time there, how many cases were           24   together with respect to the training that you
25      resolved?                                             25   provided?

                                                         31                                                      33

                                                                                                                    9
          Peterson Reporting Video & Litigation Services
 Case 1:18-cv-00896-WCG Filed 03/04/20 Page 9 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1                                                         1     A. Yes.
        A. So those would be all part of the --
 2                                                         2        (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT
     with the development of the inmate safety program,
 3                                                         3   WAS MARKED AS EXHIBIT NO. 240 TO THE TESTIMONY OF
     there were materials that were developed as part
 4   of the policies and procedures as well as some of     4   THE WITNESS AND IS ATTACHED HERETO.)
 5   the training. And that's within the Sheriff's         5   BY MR. GAHNZ:
 6   Department.                                           6     Q. The first three or four pages deal with
 7      Q. Do you hold any board certifications?           7   your background; correct?
 8      A. Yes. Emergency medicine. And then also          8     A. Yes.
 9   National Commission of Correctional Health Care,      9     Q. And so then at page 5 you list the items
10   I'm a Certified Correctional Health Professional,    10   that you reviewed; is that correct?
11   CCHP. And I also have the physician's designation    11     A. Yes.
12   with that organization.                              12     Q. That's everything that you have seen in
13      Q. What does that entail?                         13   this case or have you seen -- you indicated that
14      A. Basically providing -- you know, being         14   you saw Dr. Folks' report subsequent; correct?
15   inside the field of correctional health care,        15     A. And then there's additional materials
16   essentially doing the continuing medical education   16   and supplemental I reviewed.
17   credits, and then taking a test to see that you're   17     Q. Those are in bold in the supplemental
18   certified. And the test is related to the            18   report; correct?
19   standards of correctional health care.               19     A. Yes.
20      Q. Okay. So other than the eight cases            20     Q. That one we marked as Exhibit 241;
21   that are listed, are you still doing consulting      21   correct?
22   work?                                                22     A. Yes.
23      A. Yes.                                           23        (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT
24      Q. What percentage of your time is spent on       24   WAS MARKED AS EXHIBIT NO. 241 TO THE TESTIMONY OF
25   doing consulting work?                               25   THE WITNESS AND IS ATTACHED HERETO.)

                                                    34                                                            36

 1      A. Probably 10 percent.                            1     BY MR. GAHNZ:
 2      Q. And what type of consulting work other          2       Q. All right. If we go to the supplemental
 3   than the jail civil rights litigation consulting      3     Exhibit 241, there's a listing of 29 items;
 4   are you doing?                                        4     correct?
 5      A. That's pretty much it. Because I'm the          5       A. Yes.
 6   chief medical officer for the two hospitals that      6       Q. And this is the 29 items that you
 7   occupies a lot of my time.                            7     reviewed in preparation for your testimony?
 8      Q. I'm sorry?                                      8       A. Yes.
 9      A. I'm the chief medical officer of the            9       Q. And you already testified that you did
10   hospitals, so that occupies much of my time.         10     look at the NCCHC standards?
11      Q. That's why I was asking. It seem like          11       A. Yes. And that's listed as Number 2.
12   you had a pretty full plate. Do you work through     12       Q. That was the standards that were in
13   a service?                                           13     place in 2016; correct?
14      A. No.                                            14       A. 2014.
15      Q. Have you ever worked with -- I think I         15       Q. They were promulgated in 2014, and they
16   may have asked this. But have you ever worked        16     were still the standards in 2016?
17   with Maria's firm before?                            17       A. Yes.
18      A. No.                                            18       Q. There's been changes to them subsequent?
19      Q. What about any of the firms in this            19       A. In 2018 a new book.
20   case?                                                20       Q. Have you been provided with everything
21      A. I don't believe so.                            21     that you have asked for?
22      Q. Okay. Do you have a copy of your report        22       A. Yes.
23   handy? If not I do. I'll show you what we marked     23       Q. Is there any additional information that
24   as Exhibit 240. Is this a copy of the report that    24     you would have wanted to review that you did not
25   you authored in this matter?                         25     receive?

                                                    35                                                            37

                                                                                                                  10
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 10 of 31 Document 109-3
                                Alfred Joshua, MD, 2/5/2020

 1      A. No.                                             1   of the summary of document review?
 2      Q. Okay. Other than the NCCHC, did you             2      A. So it was just to provide a timeline of
 3   consult with any books, articles or other learned     3   the care that Ms. Freiwald received. Also, for
 4   treatises?                                            4   the purpose of deposition as well to basically
 5      A. Just from my knowledge base on the              5   make sure the dates and everything else are
 6   benzodiazepines, Gabapentin, and other things that    6   correct, and just to highlight points related to
 7   were present from a clinical standpoint.              7   what the opinions were based on.
 8      Q. So these are things that you had                8      Q. So is it a fair statement that these are
 9   previous knowledge of based on reading that you       9   to you the important events in the chronology of
10   had done?                                            10   this case?
11      A. Based on previous reading, based on            11      A. Yes.
12   working in the emergency department, and my other    12      Q. Okay. The information that is contained
13   clinical experience.                                 13   in your summary, where did you get the information
14      Q. Okay. Is there any particular source           14   from?
15   that you would say this is what I was trained        15      A. From the medical records. So from the
16   using and this is why I know what I know with        16   records and materials reviewed.
17   respect to --                                        17      Q. And was this information that you
18      A. So I typically use UpToDate, which             18   gleaned as you were reviewing the records or was
19   essentially gives you a synopsis and summary of      19   this information that this timeline provided to
20   all of the up to date literature and the studies     20   you by somebody else?
21   related to various clinical topics. So I do have     21      A. No. I write all my own reports and all
22   a subscription for that. So I do research based      22   my own summary myself.
23   on that.                                             23      Q. Okay. So the first thing that you have
24      Q. Okay. The UpToDate is something that           24   in here in your summary of document review is the
25   you use to keep yourself current and in your daily   25   February 8, 2016 suicide attempt; correct?

                                                    38                                                        40

 1   practice of medicine; correct?                        1       A. Yes.
 2     A. Yes.                                             2       Q. Why is that significant to your analysis
 3     Q. Did you discuss any of the issues                3   in this matter?
 4   related to this case with any of your colleagues?     4       A. So the crux of this case comes down to
 5     A. No.                                              5   based on the complaint is that the Gabapentin and
 6     Q. Did you speak with any of Ms. Freiwald's         6   not being on the Klonopin was a trigger for
 7   treating providers?                                   7   Ms. Freiwald attempting suicide. Why I think this
 8     A. No.                                              8   is extremely important is she was on Klonopin and
 9     Q. Did you speak with any witnesses?                9   Gabapentin on February 2016. And she overdoses on
10     A. No.                                             10   90 pills of Klonopin at that time, cuts her wrist
11     Q. Did you visit the jail?                         11   and then uses her car as a weapon to try to hurt
12     A. No.                                             12   herself and potentially kill other people. I
13     Q. Did you do any sort of a virtual tour?          13   think that is extremely important because those
14     A. No.                                             14   are the -- based on the complaint the accusation
15     Q. At pages 5 and 6 of your report --              15   is that she was stable on those medications. She
16     A. The regular report or the supplemental?         16   wasn't stable on it months earlier.
17     Q. It looks like you did it twice. So at           17          And I think again based on my
18   pages 2 and 3 of your supplement, and 5 and 6 of     18   supplemental report that it's reckless of the
19   your regular. My first question is was there         19   psychiatrist to re-prescribe the Klonopin to begin
20   anything that was added to the summary of document   20   with. And I don't believe she should have been on
21   review in your supplement or did you just copy and   21   it if you overdose on 90 pills of that in just a
22   paste it?                                            22   few months earlier.
23     A. That was copy and paste.                        23       Q. So in looking at your document review,
24     Q. Let's deal with your initial report.            24   did you have any of Ms. Freiwald's records?
25   You went through and tell me what the purpose was    25       A. Yes. So I guess the Prevea Health

                                                    39                                                        41

                                                                                                              11
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 11 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   Records, the Brown Community Treatment Center, the    1      A. Yes.
 2   St. Vincent, the Belin. So, yeah what is in           2      Q. And what was significant to that event
 3   there.                                                3   to your opinions?
 4      Q. My question was inartfully worded. Let          4      A. It actually provided based on her seeing
 5   me try it a different way. Did you have records       5   the mental health staff there why she tried to
 6   from Ms. Freiwald prior to February of 2016 that      6   commit suicide. And it was related to the
 7   you reviewed?                                         7   relationship issues and the loss of business. So
 8      A. If it was not based on these records, I         8   those were what they determined was the triggers.
 9   don't believe so.                                     9      Q. Then was there anything else that was
10      Q. Do you know the dosage of Clonazepam           10   significant to your opinions that occurred between
11   that Ms. Freiwald was on as of February 8, 2016?     11   February 12th and March 10th?
12      A. I would have to look at the records            12      A. That she was referred to basically a
13   again to see what the dosage was. I don't recall     13   psychiatrist, a psychiatric nurse practitioner,
14   it off the top of my head.                           14   and to mental health. So that referral process
15      Q. Do you know what the dosage of                 15   took place.
16   Gabapentin?                                          16      Q. Then you indicate that she was seen by
17      A. Again, I'd have to -- I'm thinking it's        17   Dawn Vardia and Dr. Sheets; correct?
18   around six -- I don't know if it was 600             18      A. Yes. I know she was also seen by Nurse
19   milligrams. But I'd again have to look at the        19   Practitioner Paige during that time too.
20   records to verify.                                   20      Q. You note that at that point she was
21      Q. Do you know whether Ms. Freiwald was           21   being prescribed Gabapentin, Clonazepam, aspirin,
22   receiving any sort of counseling as of February 8,   22   Diclofenac, fluoxetine, Lisinopril-HCTZ,
23   2016 and before?                                     23   multivitamins and Ambien; correct?
24      A. I know that she received counseling            24      A. Yes.
25   afterward. I'd have to look. I don't know if she     25      Q. It's your opinion that Dr. Sheets

                                                   42                                                         44

 1   was receiving it before.                              1   committed malpractice by putting Ms. Freiwald back
 2      Q. Do you know if Ms. Freiwald had ever            2   on Clonazepam?
 3   been treated for PTSD symptoms prior to February      3          MS. SCHNEIDER: Object to the form.
 4   8, 2016?                                              4      A. Yes. Based on again on my supplemental
 5      A. I believe she was. But, again, I'd have         5   report I think it's equivalent to someone who
 6   to look at the records.                               6   tries to commit suicide by firearms and then
 7      Q. Would any of those make any difference          7   allowing them to have access to firearms in a very
 8   to the opinions that you have in this case?           8   short period of time.
 9      A. No.                                             9   BY MR. GAHNZ:
10         MS. SCHNEIDER: Object to the form.             10      Q. Did Dr. Sheets commit malpractice in
11   BY MR. GAHNZ:                                        11   your opinion in any other way?
12      Q. The 90 tablets of Clonazepam, do you           12      A. No.
13   know how many milligrams that was per tablet?        13      Q. You list as her past medical history
14      A. I don't know if it was the one --              14   that she had anxiety; correct?
15      Q. Were they half milligram tablets? Were         15      A. Yes.
16   they two milligram tablets? Do you know?             16      Q. How long had she been suffering anxiety?
17      A. It was in the range of -- around that          17      A. It was for many years.
18   range. But I'd have to look at the records to see    18      Q. And prior to February 9, 2016 how long
19   what the exact dosage was.                           19   had she been on Clonazepam?
20      Q. Do you have any of that information here       20      A. I'd have to look through the records.
21   with you today?                                      21   But I believe it was a significant period of time.
22      A. No.                                            22      Q. She was also diagnosed with a major
23      Q. So the next item that you have is the          23   depressive disorder; is that correct?
24   commitment to the Nicolet Psych Center at Brown      24      A. Yes.
25   County; correct?                                     25      Q. In your opinion did she carry -- was she

                                                   43                                                         45

                                                                                                              12
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 12 of 31 Document 109-3
                                          Alfred Joshua, MD, 2/5/2020

 1    still suffering from anxiety and major depressive         1   and essentially you could aspirate, which is
 2    disorder as of October 27, 2016 when she checked          2   essentially the gastric contents going into your
 3    into the Brown County Jail?                               3   lungs, or you could just stop breathing. So it
 4       A. Yes.                                                4   could be different for different people.
 5       Q. She was also diagnosed in March of 2016             5      Q. So on an annual basis how many people
 6    with post-traumatic stress disorder; correct?             6   die from Clonazepam overdose?
 7       A. Yes.                                                7      A. I would have to do a literature search
 8       Q. Was she still suffering from post-                  8   to know that. But in many overdoses
 9    traumatic stress disorder when she checked into           9   benzodiazepine is mixed with alcohol and other
10    the jail on October 27, 2016?                            10   types of drugs. So it's typically a mixed
11       A. Yes.                                               11   picture.
12       Q. Was she actively treating for anxiety as           12      Q. So did you review Dr. Sheets' medical
13    of October 27, 2016?                                     13   records?
14       A. Yes.                                               14      A. Specifically for the ones that were
15       Q. Was she actively treating for major                15   listed in this materials. I did see his -- that
16    depressive disorder as of October 27, 2016?              16   he did see her. And, so yes for those records I
17       A. Yes.                                               17   did review.
18       Q. And was she actively treating for post-            18      Q. And in review of those records were you
19    traumatic stress disorder as of October 27, 2016?        19   able to determine what information he had, he
20       A. Yes.                                               20   being Dr. Sheets, when he made his determination
21       Q. Was she receiving treatment beyond                 21   to continue the Clonazepam for Ms. Freiwald?
22    medication treatment for those conditions as of          22      A. So he stated that I believe that due to
23    October 27, 2016?                                        23   her anxiety that he restarted the Clonazepam
24       A. She was getting counseling throughout              24   related to the anxiety.
25    those months.                                            25      Q. Do you know what other information he

                                                          46                                                      48

 1         MR. GAHNZ: Why don't we take a short                 1   had in coming to the determination to restart the
 2   break.                                                     2   Clonazepam?
 3         (WHEREUPON, A BREAK WAS TAKEN AND THE                3      A. I do not know.
 4   PROCEEDINGS CONTINUED AS FOLLOWS:)                         4      Q. So whether he had seen 20 years worth of
 5   BY MR. GAHNZ:                                              5   previous records to make the determination is not
 6     Q. As we were going through your timeline                6   something that you know one way or the other?
 7   and in terms of the decision of Dr. Sheets to              7      A. Well, I would think that if he knew, and
 8   restart the Clonazepam, what information did you           8   I think he did know that she had a serious suicide
 9   review before coming to your opinion that that was         9   attempt overdosing on 90 pills, that a similar
10   reckless?                                                 10   event could happen in the future, and then she
11         MS. SCHNEIDER: Object to the form.                  11   would have access to those same medications under
12     A. It was related to the overdose attempt               12   maybe unsupervised conditions, the same issue
13   of 90 pills of Clonazepam, and then her                   13   would have happened. So, again, I think he's
14   essentially being at the Nicolet Psych Center,            14   putting his own medical license at risk there too
15   what the reasons were. Based on her mental health         15   for prescribing something that clearly could be
16   records it was pretty clear that if a life trigger        16   used to hurt herself in the future.
17   was going to happen, that she would utilize things        17      Q. I appreciate that. But my question was
18   around her to hurt herself. And so to basically           18   slightly different. Do you know whether or not he
19   put her on a medication that she could overdose           19   reviewed Ms. Freiwald's previous medical record in
20   again if a similar event happened in the future, I        20   coming to his conclusions to restart the
21   thought was again reckless.                               21   Clonazepam?
22                                                             22      A. I don't know specifically. I would
     BY MR. GAHNZ:
23                                                             23   assume so.
       Q. So what is the legal dose of Clonazepam?
24                                                             24      Q. Dr. Sheets did, in fact, meet with
       A. It is dependent on the person. It is to
25                                                             25   Ms. Freiwald; correct?
     the point where you get respiratory depression,

                                                          47                                                      49

                                                                                                                   13
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 13 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. Yes.                                            1   trigger event to basically kill herself. And so
 2      Q. How many times?                                 2   that is why I thought this was extremely important
 3      A. I believe twice.                                3   to note.
 4      Q. For how long?                                   4       Q. Would it make any difference to you if
 5      A. I didn't look at what the time notes            5   the situation was that she had stopped taking her
 6   were.                                                 6   Clonazepam a week before the February 8, 2016
 7      Q. Which other of Ms. Freiwald's doctors           7   suicide attempt?
 8   did Dr. Sheets talk to before he made the             8          MS. SCHNEIDER: Object to the form.
 9   determination to restart the Clonazepam?              9   Assumes facts not in evidence. Go ahead.
10      A. I don't remember.                              10          MR. MCGAVER: Join.
11      Q. Are those things that you considered in        11       A. So if that was the case I would say that
12   coming to your opinions?                             12   it is even more reckless to put her back on the
13      A. So, again, it would be -- to me this is        13   Clonazepam knowing that any time she stops it, she
14   the equivalent of someone having serious attempt     14   would basically try to harm herself. So it almost
15   by -- let's say another like opiate overdose, the    15   reinforces my -- that Dr. Sheets I don't believe
16   person has a history of opiate addiction, and then   16   he should have put her back on the Clonazepam, and
17   essentially getting restarted on opiates. So to      17   he should have done an alternative non-addicting
18   me in this type of situation the Clonazepam          18   substance that doesn't have both the
19   clearly is not, you know, helping.                   19   life-threatening withdrawals as well as the
20          In terms of her anxiety there are             20   propensity for this event to happen.
21   alternatives that could be used. To put her on a     21   BY MR. GAHNZ:
22   medication that she could potentially harm herself   22       Q. Did you come to the conclusion that
23   in a lethal way again I think -- he should have      23   Ms. Freiwald was addicted to Clonazepam?
24   tried something different for the anxiety versus     24       A. Anyone who is on Clonazepam for that
25   the Clonazepam when it clearly led to a serious      25   long period of time clearly develops a tolerance

                                                    50                                                        52

 1   suicide attempt.                                      1   and clearly needs that medication, because based
 2      Q. So do you know prior to February 2016           2   on again Dr. Sheets re-prescribing it for anxiety,
 3   the last time that Ms. Freiwald had refilled her      3   there is a level I believe in this situation of
 4   Clonazepam prescription?                              4   her being tolerant of the medication that she
 5      A. I'd have to look at the records to see.         5   needs it. So whether you call it addiction or
 6      Q. Do you know whether or not prior to             6   dependence, I do believe there was some dependence
 7   February 8, 2016 she had taken Clonazepam in the      7   on Clonazepam for her.
 8   last week to two weeks?                               8      Q. Okay. At page 7 your statement that
 9      A. Again, I'd have to look at the records          9   there is no evidence that Dr. Fatoki fell below
10   to see the compliance part of it. I wouldn't         10   the standard of care or provided anything other
11   know.                                                11   than appropriate care related to the medical care
12      Q. As you were coming to your opinions, you       12   and medication management of Ms. Freiwald.
13   didn't note that in the significant event            13      A. Yes.
14   timeline; correct?                                   14      Q. So the question that I have is what
15      A. Because it's not relevant. Again, the          15   information did Dr. Fatoki have at the time that
16   relevant part where it starts off is the serious     16   he made the determination to discontinue the
17   suicide attempt and what was the methods used,       17   Gabapentin and the Clonazepam, what did he know
18   which is the 90 pills of overdose, the cutting of    18   about Ms. Freiwald?
19   the wrist, and then using the car to try to hurt     19      A. So he knew she was on those medications
20   herself or others. So that I feel was the focal      20   coming into the jail. I do not believe he knew
21   point because that is a person that is extremely     21   about the suicide attempt.
22   determined to want to basically kill themselves      22      Q. Okay. Did he know any of the mental
23   and using multiple methods.                          23   health diagnoses that Ms. Freiwald carried when
24         So essentially what this clearly shows         24   she came into the jail?
25   is she will use whatever method possible in a life   25      A. I believe -- I don't know -- based on

                                                    51                                                        53

                                                                                                              14
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 14 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   her being prescribed these medications, I would       1   weeks to get the answer to that question; correct?
 2   assume that he would definitely know that there       2          MS. SCHNEIDER: Object to the form.
 3   were indications for why these medications were       3      A. It depends on the jail. Some jails can
 4   prescribed. So he would have a knowledge in that      4   get it in a much shorter period of time.
 5   aspect of what potential past medical history is.     5   BY MR. GAHNZ:
 6   Similar to if somebody came to me and said they       6      Q. You're aware that Dr. Fatoki testified
 7   were on the Lisinopril, I would assume this person    7   that the process of getting previous records this
 8   has a history of hypertension and is being treated    8   process sometimes can take many days?
 9   for it whether I ask that person or not. So in        9      A. Yes.
10   terms of gleaning it, I think he would be able to.   10      Q. That when Dr. Fatoki made the decision
11      Q. Sure. But there's a difference, isn't          11   to stop the Gabapentin and the Clonazepam, he had
12   there, between a drug like Lisinopril and a drug     12   not communicated in any way with Ms. Freiwald?
13   like Gabapentin in terms of off label uses; right?   13      A. Not with Ms. Freiwald, no.
14      A. Yes.                                           14      Q. Or any of her doctors?
15      Q. Gabapentin is Neurontin?                       15      A. Not with her physicians, no.
16      A. Yes.                                           16      Q. Or her nurses?
17      Q. Neurontin has a number of label uses and       17      A. I believe he did state for her to be
18   a number of off label uses; correct?                 18   monitored for withdrawal for the Clonazepam.
19      A. Yes.                                           19      Q. What's your understanding of who was to
20      Q. So it's a little bit different in terms        20   be doing the monitoring for the Clonazepam
21   of being able to glean why someone is on             21   withdrawal?
22   Gabapentin than it is why somebody is on             22      A. The nursing staff.
23   Lisinopril?                                          23      Q. Was that to be done in a protocol
24      A. But based on the totality of all the           24   similar to what you had described with the San
25   medications she is prescribed, you can get a         25   Diego County?

                                                   54                                                        56

 1   number of the diagnosis.                              1      A. I don't believe it was based on that
 2      Q. You read Dr. Fatoki's testimony; right?         2   protocol. It was based on to me more visual
 3      A. Yes.                                            3   observation. Again, when you withdraw from
 4      Q. And so you know that his testimony it           4   benzodiazepines like Clonazepam, you will get
 5   was essentially that he didn't have any knowledge     5   tremors, you will get shakes. It's very, very
 6   or information as to Ms. Freiwald's past medical      6   readily apparent that the person is going through
 7   history?                                              7   withdrawals. So it's obvious to even a
 8         MS. SCHNEIDER: Object to the form. It           8   correctional officer or to a nursing staff the
 9   misstates his testimony. But go ahead.                9   person is going through a withdrawal.
10      A. The past mental health of the suicide          10      Q. Is it your understanding though that
11   attempt, yes.                                        11   Dr. Fatoki was expecting the nursing staff to
12   BY MR. GAHNZ:                                        12   monitor Ms. Freiwald's condition?
13      Q. You're also aware that Dr. Fatoki              13         MS. SCHNEIDER: Object to the form.
14   testified that he was unclear as to why              14      A. For signs of withdrawal, yes.
15   Ms. Freiwald was on Gabapentin?                      15   BY MR. GAHNZ:
16      A. Yes.                                           16      Q. Thank you. Let me restate the question.
17      Q. And that he was unclear as to why she          17   Was it your understanding that Dr. Fatoki was
18   was on Clonazepam?                                   18   expecting that the nurses would be monitoring
19      A. Yes.                                           19   Ms. Freiwald for signs of benzodiazepine
20      Q. In fact, he testified that he did not          20   withdrawal?
21   have any information as to why Ms. Freiwald was      21      A. Yes.
22   prescribed Gabapentin or Clonazepam?                 22         MS. SCHNEIDER: Object to the form.
23      A. And that is why I think he requested a         23   BY MR. GAHNZ:
24   release of information records for the Gabapentin.   24      Q. At the time of her incarceration at the
25      Q. That's something that would take several       25   Brown County Jail, what was the dosage of

                                                   55                                                        57

                                                                                                              15
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 15 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   Clonazepam that Ms. Freiwald was on?                  1      Q. What is your understanding as to the
 2      A. I believe it was 1.5 milligrams. I'd            2   contact between any nurse and Ruth Freiwald? And
 3   have to look to verify.                               3   I want to be very precise in terms of the time
 4      Q. 1.5 milligrams per day?                         4   frame. Between the time that Ms. Freiwald got to
 5      A. I'd have to look to verify that dose.           5   jail and the time that there was the phone call
 6   If you have it --                                     6   between the nurse and Dr. Fatoki?
 7      Q. I'm showing you what was previously             7      A. So I think it was based on them
 8   marked as Exhibit 24. Have you seen that?             8   responding back to her related to the inmate
 9      A. Yes.                                            9   request forms.
10      Q. As part of the documents that you              10      Q. Is it your understanding that a nurse
11   reviewed?                                            11   had face-to-face contact with Ms. Freiwald in
12      A. Yes.                                           12   response to the inmate request form?
13      Q. That indicates that at least based on          13      A. Based on the documentation, I don't know
14   Exhibit 24 that she was on Clonazepam 1 milligram    14   how that was relayed back to her, if it was
15   plus an additional .5 milligrams as needed?          15   face-to-face or an alternative communication plan.
16      A. Yes.                                           16   But it's documented that they addressed the inmate
17      Q. So she could be taking one milligram up        17   with the form itself. So I assume there was some
18   to three or four milligrams a day?                   18   potential communication.
19      A. Yes.                                           19      Q. Okay. Do you know based on your review
20      Q. So kind of back up to your statement.          20   of the records in this case whether or not a
21   So Dr. Fatoki at the point in time he made the       21   registered nurse had face-to-face contact with
22   decision to take Ms. Freiwald off the Gabapentin     22   Ruth Freiwald at any time that she was at the
23   and the Clonazepam had the information only that     23   Brown County Jail from October 27th to November
24   she was on these medications?                        24   2nd?
25      A. Yes.                                           25      A. I have to assume throughout the course

                                                    58                                                        60

 1      Q. And that she was in jail?                       1   of this that there were probably interactions.
 2      A. Yes.                                            2   But I did not see it in the documentation.
 3      Q. Was there any other information that he         3      Q. Would it make any difference if there
 4   had about Ms. Freiwald at the time that he made       4   were not any face-to-face interactions between
 5   those decisions with respect to Gabapentin and        5   Ms. Freiwald and a registered nurse during the
 6   Clonazepam?                                           6   time that she was at the Brown County Jail?
 7      A. So, in speaking with the nursing staff          7         MS. SCHNEIDER: Object to the form.
 8   I'm assuming that he had a more in-depth              8      A. No. Unless she was in acute medical
 9   conversation about how she was looking, if she was    9   distress. But based on again all the records,
10   undergoing issues or withdrawal or other aspects     10   there is no evidence of withdrawal or acute
11   because normally any provider would ask that type    11   distress while she was incarcerated.
12   of information for that. So I assume he and the      12   BY MR. GAHNZ:
13   nurse had some communication related to her          13      Q. Okay. What records are you relying on
14   appearance and how she was presenting.               14   for your conclusion that there was no evidence of
15      Q. Okay. That's an assumption on your             15   acute withdrawal?
16   part?                                                16      A. Based on a number of things, the
17      A. Yes.                                           17   depositions as well as the medical records. So
18      Q. Is there any written record that would         18   the depositions of some of the correctional
19   show that there was some discussion between          19   officers, some of the staff that -- majority of it
20   Dr. Fatoki and any nurse as to how Ms. Freiwald      20   is also during the time she goes to the HUBER or
21   was presenting?                                      21   the work release program that there was no
22      A. It was just the fact that they had that        22   evidence of distress or withdrawal at that time
23   communication, so I think that that phone call       23   that they allowed her to go outside of the jail.
24   happened. But I don't know what the contents of      24      Q. So within the supplemental report, I
25   the phone call were.                                 25   just wanted to double check in terms of -- so you

                                                    59                                                        61

                                                                                                              16
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 16 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   had the opportunity to look at the deposition of      1   by the provider?
 2   Debora Gryboski; correct?                             2          MS. SCHNEIDER: Object to the form of
 3      A. Correct.                                        3   the question.
 4      Q. Do you recall Debora Gryboski's                 4   BY MR. GAHNZ:
 5   testimony about Ms. Freiwald at NWTC?                 5      Q. As opposed to giving the inmate the
 6      A. Yes.                                            6   entire bottle of pills?
 7      Q. And she was distressed when she was at          7      A. The nurse would essentially administer
 8   NWTC?                                                 8   each pill.
 9         MS. SCHNEIDER: Object to the form.              9      Q. And so the way that I understand the
10      A. So not in medical distress, but there          10   process is each day the provider would come by
11   were I guess other factors that she was              11   with the medication packaged in a particular
12   complaining about.                                   12   envelope and say this is your medication for the
13   BY MR. GAHNZ:                                        13   day?
14      Q. Was she complaining about not getting          14      A. For those medications, yes. In certain
15   her medications?                                     15   jails there's also a Keep On Person program where
16      A. She was complaining about not getting          16   they can actually get like Motrin. They can get a
17   her medications and I believe also that the TV was   17   packet of -- a number of them. So in those
18   too loud, and I think the window and the lighting.   18   situations they could get a number of pills. But
19   There was a number of issues that were not related   19   outside of the KOP or Keep On Person program,
20   to an actual medical issue.                          20   everything else would be administered usually by a
21      Q. Okay. You also had the chance to see           21   nurse to the inmate.
22   Julie Chapman's deposition; correct?                 22      Q. The import of the question is your
23      A. Yes.                                           23   review of the records indicate that Brown County
24      Q. She was testifying about her                   24   had security policies in place to make sure that
25   observations of Ms. Freiwald at NWTC?                25   medications were being dispensed appropriately?

                                                   62                                                         64

 1      A. Yes.                                            1       A. Yes.
 2      Q. Did you see any testimony or any records        2       Q. Okay. And so with respect to
 3   that there was any interaction between anybody        3   Gabapentin, what would have been the harm to
 4   from the Brown County Jail staff and Ms. Freiwald?    4   Ms. Freiwald had Dr. Fatoki continued that
 5      A. I mean, there were -- there definitely          5   medication until such time as he got the medical
 6   was interaction especially on the day she goes to     6   records to determine why she was on it?
 7   the HUBER program, because there were correctional    7          MS. SCHNEIDER: Object to the form.
 8   officers that were involved there. And I think --     8   Incomplete hypothetical. But go ahead.
 9   I forgot which deposition it was. I think there       9       A. So Gabapentin is one of the most highly
10   was no -- again, in the issue of acute medical       10   abused medications in a correctional facility.
11   distress or withdrawal that no one observed that     11   It's number one. I think number two is Ultram and
12   she was having any kind of those types of issues.    12   Tramadol back in 2016. So it is significant abuse
13      Q. There's no report one way or another;          13   potential for the inmate. The other thing is
14   correct?                                             14   they're significant in many jail victimization.
15      A. There's no report, no.                         15   Inmates get beat up on those medications or they
16      Q. You also saw the deposition of Matthew         16   sell and trade and hoard them. Overdose potential
17   Fett, her son; correct?                              17   is very, very high where they take a number of the
18      A. Yes.                                           18   pills and they try to cheek it. So there's a lot
19      Q. He described what his mother's condition       19   of dangers especially with those two medications
20   was?                                                 20   specifically.
21      A. Yes.                                           21   BY MR. GAHNZ:
22      Q. In terms of Dr. Fatoki's decision to           22       Q. Was there any indication that the Brown
23   discontinue the medications of Gabapentin, is it     23   County Jail medication dispensing policies and
24   your understanding that the jail would dispense      24   methods were such that hoarding and cheeking
25   those medications as stated on the dosage provided   25   medications was an issue?

                                                   63                                                         65

                                                                                                              17
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 17 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. It's an issue in any jail or facility.          1   records and her medications on the 27th when she
 2      Q. So other than the security concern that         2   was ordered to jail?
 3   you just expressed, were there other potential        3          MS. SCHNEIDER: Misstates his testimony.
 4   harms to continuing the Gabapentin?                   4   But go ahead.
 5      A. Yes. If she hoards the medication and           5      A. So in this type of situation I think in
 6   then tries to overdose on it, that could be           6   a planned incarceration episode, which this look
 7   potentially creating a issue where she could have     7   like it was to ask someone to be reporting at a
 8   self-harm while in the jail.                          8   specific time, that with her history and
 9      Q. Now given that Ms. Freiwald was on the          9   everything else like that, that she would bring in
10   HUBER work release, does that mitigate that          10   the records of what she was prescribed, and not
11   concern in any way?                                  11   just specific to these two, but to the blood
12         MS. SCHNEIDER: Object to the form.             12   pressure and other medications.
13   Incomplete hypothetical.                             13   BY MR. GAHNZ:
14      A. So again, I think when you look at the         14      Q. Do you know whether or not Ms. Freiwald
15   records, the other aspect that is kind of glossed    15   had any knowledge as to whether or not there was
16   over here is she doesn't bring in the medications    16   going to be a doctor, a jail doctor reviewing her
17   when she reports to the jail of what she was         17   medications?
18   supposed to be on and everything else. And,          18      A. I do not know.
19   again, I think the trigger here was the fact that    19      Q. You are aware, however, that she was
20   I think she expected to be out in a day or so, but   20   ordered by the court to take all of her prescribed
21   had to be there for a longer period of time. So I    21   medications?
22   think that's what triggered all of these events      22          MS. SCHNEIDER: Object to the form.
23   that was irrespective of the medication.             23      A. Yes.
24   BY MR. GAHNZ:                                        24   BY MR. GAHNZ:
25      Q. I don't want to gloss over anything.           25      Q. And Dr. Fatoki was not aware at the time

                                                   66                                                        68

 1   The medications were brought in the next morning;     1   that he discontinued those medications of this
 2   correct?                                              2   court order; correct?
 3      A. Yes.                                            3       A. So I've been in very similar situations.
 4      Q. Had she brought them in on the 27th,            4   The court order about continuing medication does
 5   what difference, if any, would that have made in      5   not substitute clinical judgment. The doctor is
 6   Dr. Fatoki's decision making?                         6   the one prescribing the medication. So it's under
 7         MS. SCHNEIDER: Object to the form.              7   his license. So unlike what -- again, this is
 8   Incomplete hypothetical.                              8   where the supplemental report goes into that. But
 9         MR. MCGAVER: Join.                              9   it's not the expectation that anything prescribed
10      A. So in terms of the Gabapentin and having       10   on the outside would immediately be continued on
11   the outside records, if all of those records were    11   the inside by that provider. That provider would
12   brought at the point of the intake, he would have    12   just then be a technician.
13   just made a decision based on the available          13          And he has to exercise independent
14   records. So I would think that if the person has     14   clinical judgment and essentially prescribe this
15   the ability and they know they're checking into      15   medication almost as new when they're coming into
16   the jail in a almost planned type of way, that       16   the jail, because different clinical factors could
17   they would provide all of the available              17   be in play and you're dealing with a very
18   information at that point. If it's not there,        18   different population of situation. So as a result
19   then he has to then make the clinical judgment       19   it's under his license and his clinical judgment
20   which in his situation he basically asked for        20   on what he's going to provide. And he has a right
21   prior records to verify that this person was on      21   to not prescribe medications too.
22   Gabapentin.                                          22       Q. And I appreciate that. My question was
23   BY MR. GAHNZ:                                        23   a little bit different though. Was Dr. Fatoki
24      Q. So it's your expectation that                  24   aware that the court had ordered Ms. Freiwald to
25   Ms. Freiwald should have brought in her medical      25   take all of her prescribed medications at the time

                                                   67                                                        69

                                                                                                              18
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 18 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   he made the decision to discontinue the Gabapentin    1   inducing event?
 2   and the Clonazepam?                                   2     A. It's a major life trigger. Yes.
 3         MS. SCHNEIDER: Objection. Asked and             3     Q. And if somebody comes into jail and they
 4   answer.                                               4   have a history of anxiety, would that be something
 5      A. I don't believe so.                             5   that the treating physician would want to take
 6   BY MR. GAHNZ:                                         6   into account in his or her medical decisions?
 7      Q. Is the standard of care different if a          7         MS. SCHNEIDER: Object to the form.
 8   person is going to be in jail than for a person       8     A. So I don't think it would -- again, I do
 9   that is not going to be in jail?                      9   not see a causal link here between the anxiety and
10         MS. SCHNEIDER: Object to the form.             10   the suicidal ideation, or suicide attempt.
11      A. So the standard is not different. But          11   Everybody experiences anxiety and obviously has
12   there are different factors that would make          12   different coping mechanisms. Even with many
13   certain medications potentially not viable inside    13   history of anxiety there's thousands of
14   a correctional facility versus on the outside.       14   individuals that come in with anxiety on anxiety
15   BY MR. GAHNZ:                                        15   medications that are abruptly stopped but they
16      Q. What is the number one symptom of              16   don't go on to do suicide attempts. So I think
17   Clonazepam withdrawal?                               17   this situation is very, very different in terms of
18      A. Number one symptom?                            18   her coping mechanism.
19      Q. Yes.                                           19         MS. SCHNEIDER: Would you read the
20      A. Depending on the various stages it could       20   question back please.
21   cause evaluated heart rate. It can cause sweating    21         (RECORD READ BY THE COURT REPORTER.)
22   or diaphoresis. It can cause evaluated blood         22     A. Yes.
23   pressure. It can cause tremors. And then in a        23   BY MR. GAHNZ:
24   really bad case it could start causing visual        24     Q. What about an inmate that has severe
25   hallucinations.                                      25   depression?

                                                   70                                                               72

 1      Q. What about rebound anxiety?                     1       A. Yes.
 2      A. So anxiety would be part of that                2       Q. And what about an inmate who had
 3   constellation of symptoms.                            3    attempted suicide within six months of her
 4      Q. In fact, isn't rebound anxiety the              4    incarceration?
 5   number one symptom of withdrawal from                 5          MS. SCHNEIDER: Object to the form.
 6   benzodiazepine?                                       6       A. Yes.
 7         MS. SCHNEIDER: Object to the form.              7    BY MR. GAHNZ:
 8      A. So typically that is accompanied by             8       Q. What about within eight months of her
 9   elevated blood pressure, sweating, elevated heart     9    incarceration?
10   rate. So that would be constellation of -- those     10          MS. SCHNEIDER: Object to the form.
11   physical symptoms would also be present with the     11       A. Again, the more information the better.
12   increased anxiety.                                   12    So if that information is available, obviously
13   BY MR. GAHNZ:                                        13    they would have to take that into account.
14      Q. Was Ms. Freiwald complaining of any of         14    BY MR. GAHNZ:
15   these symptoms while she was incarcerated?           15       Q. Is there any literature that supports
16      A. Based on the records she did say that          16    the proposition that it is medically acceptable to
17   she had anxiety.                                     17    stop somebody's benzodiazepine cold turkey?
18      Q. And what, if anything, was done in             18          MS. SCHNEIDER: Object to the form.
19   response to that?                                    19       A. There's no literature that states that.
20      A. So I don't believe -- specifically for         20    BY MR. GAHNZ:
21   the anxiety she was not re-prescribed the            21       Q. In fact, all the literature says if
22   Clonazepam. But I believe she was prescribed         22    you're going to take somebody off of a
23   Prozac.                                              23    benzodiazepine it should be done on a tapered
24      Q. So when somebody comes into jail, would        24    basis; correct?
25   you agree with me, that that is an anxiety           25       A. Or to look for signs of withdrawal.

                                                   71                                                               73

                                                                                                                    19
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 19 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      Q. Under a close monitoring situation;             1   BY MR. GAHNZ:
 2   correct?                                              2      Q. In review of any of the records or
 3      A. Under a monitored situation, yes.               3   documents that you saw in this case, did you note
 4      Q. And the monitoring should be done every         4   that CCS's contract excluded HUBER inmates?
 5   15 minutes?                                           5      A. I did not review the contract.
 6         MS. SCHNEIDER: Object to the form.              6      Q. You read testimony though?
 7      A. So the time frames are different                7      A. Yes.
 8   depending on the literature. But there are            8      Q. And you have seen there's been a bunch
 9   standard time intervals, yes.                         9   of questions that have been asked about the
10   BY MR. GAHNZ:                                        10   contract. So that's my question, did you see that
11      Q. What is the maximum allowable interval         11   in any of the information that you reviewed?
12   of monitoring?                                       12      A. Can you repeat that?
13         MS. SCHNEIDER: Object to the form.             13      Q. Sure. In any of the information that
14   It's vague. Overly broad.                            14   you reviewed, did you see that the contract
15         MR. MCGAVER: Join.                             15   between CCS and Brown County excluded HUBER
16      A. I have seen protocols that you can go          16   inmates?
17   eight to twelve hours.                               17      A. I don't recall.
18   BY MR. GAHNZ:                                        18      Q. Okay. Would it make any difference if
19      Q. It's your understanding that                   19   CCS excluded HUBER inmates from the contract as
20   Ms. Freiwald was out in the community for how long   20   far as medical care to be provided?
21   on a daily basis on the HUBER release?               21         MS. SCHNEIDER: Object to the form.
22      A. It was just to participate in those            22         MR. MCGAVER: Join the objection.
23   classes. So I'm guessing a few hours.                23      A. Again, I don't know like what -- I'm
24      Q. But you don't know -- she could have           24   actually kind of confused.
25   been out as much as 12 to 14 hours as far as you     25   BY MR. GAHNZ:

                                                   74                                                        76

 1   know?                                                 1      Q. Let's assume for a minute that there is
 2      A. I didn't see the clock in, clock out            2   a contract between CCS and Brown County.
 3   systems.                                              3      A. Yes.
 4      Q. It's also your opinion that                     4      Q. Okay. And within that contract it
 5   Ms. Freiwald's mental status was not well             5   specifically says CCS will not be providing
 6   controlled at the time she entered into the jail.     6   medical care to HUBER inmates.
 7   Is that a fair summation of your opinion?             7      A. Yes.
 8      A. Yes.                                            8      Q. Okay. Are you with me so far?
 9      Q. Do you know whether Dr. Fatoki was aware        9      A. Yes.
10   that Ms. Freiwald was going to be sent to the        10      Q. Assuming those two things to be true,
11   HUBER Center upon her incarceration?                 11   does that make any difference to you in terms of
12      A. I don't believe so.                            12   your opinions?
13      Q. I didn't see it in the list but I'm            13         MS. SCHNEIDER: Object to the form.
14   going to ask you, did you look at the contract       14   Incomplete hypothetical.
15   between CCS and Brown County?                        15         MR. MCGAVER: Join.
16      A. No.                                            16      A. So is this when she's in the HUBER
17      Q. Would you expect that Dr. Fatoki as the        17   program or is this while she's in the jail?
18   medical director of the region would know of the     18   BY MR. GAHNZ:
19   terms of the contract between Brown County and       19      Q. Assume for the sake of this question
20   CCS?                                                 20   that the contract says that HUBER inmates are
21         MS. SCHNEIDER: Object to the form.             21   excluded from the contract as far as medical care
22      A. I would not believe that he would be           22   being provided by CCS.
23   knowledgeable. Usually the medical directors are     23      A. So, I mean, I'm assuming it's when
24   not. Unless he needed to know for a particular       24   they're outside of the jail. So if it's for both,
25   reason, they're usually not given those cross.       25   I mean -- again, I'd have to see the contract to

                                                   75                                                        77

                                                                                                             20
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 20 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   see.                                                  1   clinical staff is not because the person is not
 2      Q. That's just not something you have              2   being escorted with a guard and being said that
 3   reviewed?                                             3   this person is under custody with ankle bracelets
 4      A. No.                                             4   and everything else like that. So based on this,
 5      Q. So you're not prepared to testify one           5   that's why I think this case is very unique that
 6   way or another?                                       6   she commits the suicide attempt while she's
 7      A. I'm prepared to testify based on, again,        7   unsupervised outside of custody in my opinion.
 8   what I have read in the report that when              8   BY MR. GAHNZ:
 9   Ms. Freiwald leaves the jail, the responsibility      9      Q. If she still subject to the jail rules?
10   of all of the actions, the suicide prevention and    10          MS. SCHNEIDER: Object to the form.
11   all of those things is not the responsibility of     11          MR. MCGAVER: Join.
12   the jail, clinical, or Dr. Fatoki at that point.     12      A. So I would assume in this type of
13   If she makes an impulsive decision while she's       13   situation there would be consequences if she
14   unsupervised outside of it, that is not the          14   didn't follow the rules, like if she tried to
15   responsibility of the jail. That is my opinion.      15   escape and went to a different state. She could
16      Q. What's that based on?                          16   have the power to do all of those things and never
17      A. It's based on any jurisdiction of any          17   show back up to the jail. So there would be
18   correctional facility. Once a person is released,    18   consequences. But, in essence, she's out of
19   that person -- if somebody was released out of       19   custody because no officer is running after her if
20   custody at 2:00 a.m. and they walked out of like     20   she, let's say, decides to bolt and tries to not
21   the jail right behind us, and this has happened      21   report back.
22   and they collapsed like two or three minutes later   22   BY MR. GAHNZ:
23   or something else happens, technically --            23      Q. Okay. Is it your understanding that
24   obviously the deputies are there or somebody is      24   Ms. Freiwald is not allowed to take her prescribed
25   there, they could call 911. But they're not the      25   medications -- strike the question and start over.

                                                    78                                                       80

 1   responsibility of the facility. The facility's        1         Under the jail rules would Ms. Freiwald
 2   responsibility is within the jurisdiction of the      2   have been allowed to take Clonazepam while she was
 3   actual inside of the facility. So once they're        3   at NWTC for class?
 4   outside of it and they're unsupervised, they would    4      A. Again, I think it's based on the
 5   be like any normal person like me or you if           5   clinical decision of the provider. I'd have to
 6   something was to happen to us here.                   6   look to see if they disallowed like
 7      Q. So is it your understanding that                7   benzodiazepines to be as part of the program.
 8   Ms. Freiwald was released from custody to attend      8      Q. While Ms. Freiwald is at class on the
 9   the work and school?                                  9   work release, you're saying that she's not under
10          MR. MCGAVER: Object to the form.              10   the supervision of the clinical staff; fair
11          MS. SCHNEIDER: Join.                          11   enough?
12      A. So she was unsupervised. So, in                12      A. Yes.
13   essence, for the period of time that she's           13      Q. So would that mean that her medical care
14   physically outside of the walls, she is out of       14   would revert to her community provider?
15   custody in my opinion. And I will say that even      15         MS. SCHNEIDER: Object to the form.
16   in San Diego jails there are individuals who         16         MR. MCGAVER: Join.
17   report to their incarceration just for weekends,     17      A. It is very well possible at that point.
18   and then they work Monday through Friday. They       18   BY MR. GAHNZ:
19   report on Friday, and they leave on I think Sunday   19      Q. Okay. And so as far as your opinion is
20   or Monday morning. During the time they're in the    20   is that Dr. Fatoki was well within his rights to
21   jail, the jail is fully responsible for things       21   discontinue the Gabapentin and the Clonazepam
22   that happen inside the jail.                         22   while she was within the jail facility, but then
23          But outside of that jail during the           23   Ms. Freiwald was free to take those outside of the
24   Monday through Friday, if something was to happen,   24   jail facility while she was on work release?
25   obviously the jail is not responsible and the        25         MS. SCHNEIDER: Object to the form.

                                                    79                                                       81

                                                                                                              21
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 21 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   Incomplete hypothetical.                              1         MS. SCHNEIDER: It misstates the
 2          MR. MCGAVER: Join the objection.               2   testimony in the case as to the outcome of the
 3      A. So if she was followed by her outpatient        3   suicide screening. If you're asking him to read
 4   doctors, once she's out there in the classroom        4   what's on the document, it's on the document.
 5   setting, I mean, that is -- if she has outpatient     5   BY MR. GAHNZ:
 6   providers, they could provide certain types of        6      Q. Now part of what you did was you looked
 7   care for her, I do believe that. But Dr. Fatoki       7   at the NCCHC standards; correct?
 8   is not responsible while she's physically outside.    8      A. Yes.
 9   BY MR. GAHNZ:                                         9      Q. And what they provide is one of the
10      Q. Okay. Do you have your report handy?           10   standards requires that a receiving screening be
11      A. Yes.                                           11   done; correct?
12      Q. At page 7 towards the bottom you               12      A. Yes.
13   indicate that it should be noted that a suicide      13      Q. There was no receiving screening done in
14   screening questionnaire and booking observation      14   this case; correct?
15   are completed on October 27, 2016 on Ms. Freiwald    15      A. That is correct.
16   and no assessment was made where she posed an        16      Q. Okay. In this case all that was done
17   immediate suicide risk; right?                       17   was the suicide screening questionnaire and a
18      A. Yes.                                           18   booking observation report?
19                                                        19      A. Yes.
        Q. I want to talk about that a little bit.
20                                                        20      Q. And one of the things that you were
        A. Okay.
21                                                        21   provided with has been previously marked as
        Q. The suicide screening showed that she
22                                                        22   Exhibit No. 5, I'm assuming you have, which is the
     posed a suicide potential; correct?
23                                                        23   CCS receiving screening form; correct?
            MS. SCHNEIDER: Object to the form.
24                                                        24      A. Yes.
            MR. MCGAVER: Join the objection. It
25                                                        25      Q. This is blank and we've not -- it's your
     misstates testimony.

                                                    82                                                       84

 1      A. I think it says that she potentially had        1   understanding that this was not actually done by
 2   a prior attempt. But she was actively denying any     2   Brown County or CCS for Ms. Freiwald; correct?
 3   suicide ideations.                                    3     A. I did not see this, no.
 4   BY MR. GAHNZ:                                         4     Q. Completed?
 5      Q. My question was different. The result           5     A. Yes.
 6   of the suicide screening indicated that               6     Q. And it should have been done?
 7   Ms. Freiwald was a potential suicide risk;            7         MS. SCHNEIDER: Object to the form.
 8   correct?                                              8         MR. MCGAVER: Join the objection.
 9         MS. SCHNEIDER: Object to the form. It           9     A. Again, it's based on their policies and
10   misstates the records.                               10   procedures.
11      A. I don't believe so.                            11   BY MR. GAHNZ:
12   BY MR. GAHNZ:                                        12     Q. Those are the policies and procedures
13      Q. Let's pull up the record. Showing you          13   that were in place indicate that Exhibit 5 should
14   Exhibit 16. Do you see the part marked "Result"      14   have been completed for Ms. Freiwald?
15   up at the top?                                       15         MS. SCHNEIDER: He's not offering
16      A. Yes.                                           16   opinions as to Brown County policies.
17      Q. "Suicide potential exist." Did I read          17         MR. MCGAVER: I will join the objection.
18   that correctly?                                      18         MR. ROTH: Join the objection.
19      A. Yes.                                           19   BY MR. GAHNZ:
20      Q. And is that the result of the suicide          20     Q. Would you give the answer even though
21   screening that was done by Brown County?             21   the objection has been made?
22         MS. SCHNEIDER: Object to the form.             22     A. So again, I can't comment on their
23      A. Yes.                                           23   policies and procedures.
24         MR. GAHNZ: I guess, Counsel, what is           24     Q. Well, you did, however, indicate that
25   the issue with that particular question?             25   you were basing your opinions based on NCCHC

                                                    83                                                       85

                                                                                                             22
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 22 of 31 Document 109-3
                                Alfred Joshua, MD, 2/5/2020

 1   standards; correct?                                   1   couple of days ago and they needed follow-up with
 2      A. Yes.                                            2   a surgeon, and they said that they were
 3      Q. This document is one of the forms that          3   hospitalized and needed that check, then obviously
 4   relates to the receiving screening which CCS          4   you would have to coordinate the follow-up for
 5   indicated it did as part of the compliance with       5   that.
 6   NCCHC standards; correct?                             6   BY MR. GAHNZ:
 7         MR. ROTH: Objection. The question               7      Q. Okay. A little bit farther down the
 8   lacks foundation. Incomplete hypothetical. And        8   page there's a question "Do you now or have you
 9   it assumes facts not in evidence. It's beyond the     9   ever had mental health treatment, hospitalization,
10   scope of this witness's disclosed opinions.          10   or were prescribed psych meds." And then over to
11         MS. SCHNEIDER: Join in his objections.         11   the right it ask specifically about psychotropic
12         MR. MCGAVER: Join.                             12   meds. Why is this information important to find
13   BY MR. GAHNZ:                                        13   for receiving screening?
14      Q. You can answer the question.                   14         MS. SCHNEIDER: Object to the form.
15      A. Can you repeat the question?                   15   Vague and overly broad. Incomplete hypothetical.
16      Q. Let me give you a document to look at.         16         MR. ROTH: Join.
17   I want you to -- showing you what we previously      17      A. Again, to see if medications needed to
18   marked as Exhibit 44. Is that the CCS receiving      18   be continued or if there needs to be follow-up on
19   screening policy?                                    19   certain conditions.
20         MR. ROTH: Object; foundation.                  20   BY MR. GAHNZ:
21         MS. SCHNEIDER: Join.                           21      Q. The next question ask "Have you ever
22      A. Yes.                                           22   attempted suicide?" why is that question part of
23   BY MR. GAHNZ:                                        23   the receiving screening?
24      Q. At page CCS 47, the last page of that          24         MS. SCHNEIDER: Object to the form.
25   document, do you see where it says references?       25   Incomplete hypothetical.

                                                    86                                                       88

 1      A. Yes.                                            1         MR. ROTH: Join. And object to
 2      Q. What is it referencing?                         2   foundation as well the witness interpreting the
 3      A. The NCCHC standards.                            3   document.
 4      Q. So is it your understanding that Exhibit        4     A. So attempted suicide in the past is a
 5   44 was the CCS policy related to receiving            5   predictor of one of many factors that could
 6   screening for Brown County as in compliance with      6   predict suicide in the future.
 7   NCCHC standards?                                      7   BY MR. GAHNZ:
 8         MS. SCHNEIDER: Object to the form and           8     Q. Isn't a prior suicide attempt the most
 9   foundation.                                           9   predictive of future suicide attempts?
10         MR. ROTH: Object to the form and               10         MS. SCHNEIDER: Object to the form.
11   foundation.                                          11         MR. MCGAVER: Join.
12         MR. MCGAVER: Join.                             12     A. Based on the literature, yes.
13      A. So that is what it is here.                    13   BY MR. GAHNZ:
14   BY MR. GAHNZ:                                        14     Q. The second page it talks about "What
15      Q. Okay. So on Exhibit 5, there's a number        15   drugs do you use? If opiates/benzo, immediately
16   of questions that this form asks, and I want to go   16   refer to medical staff."
17   through them. One of them is any recent              17         Why would a receiving screening provide
18   hospitalizations. From your experience in            18   that information?
19   correctional health care, why would this be          19         MS. SCHNEIDER: Object to the form and
20   important information to be at a receiving           20   foundation.
21   screening?                                           21         MR. ROTH: Join.
22         MS. SCHNEIDER: Object to the form.             22     A. Related to withdrawal symptoms.
23   It's vague and overly broad. Incomplete              23   BY MR. GAHNZ:
24   hypothetical.                                        24     Q. Okay. Is it your understanding that if
25      A. So if a person, let's say, had surgery a       25   Exhibit 5 had been filled out on behalf of

                                                    87                                                       89

                                                                                                              23
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 23 of 31 Document 109-3
                                      Alfred Joshua, MD, 2/5/2020

 1    Ms. Freiwald would have been provided to the              1      A. The correctional officers as well as --
 2    clinical staff, the nurses?                               2   majority is correctional officers.
 3            MS. SCHNEIDER: Form and foundation.               3      Q. And is this statement based on the fact
 4            MR. MCGAVER: Calls for speculation.               4   that there was nothing reported?
 5       A. Again, I think this is irrelevant even              5      A. And also from the depositions that no
 6    if it was filled out.                                     6   one observed her in acute medical distress. And
 7    BY MR. GAHNZ:                                             7   so when you're having life-threatening
 8       Q. I understand you think it's irrelevant.             8   benzodiazepine withdrawal, it's rather apparent
 9    That's not really my question.                            9   the person is in medical distress.
10            My question is should it have been given         10      Q. Okay. Will you pull up Exhibit 241.
11    to the -- would it have been given to the clinical       11   That's your supplemental report?
12    staff?                                                   12      A. Yes.
13            MS. SCHNEIDER: Argumentative. Form and           13      Q. So the first number on page 4 is your
14    foundation.                                              14   comment on Dr. Greist's supplemental report;
15       A. So any clinical information I assume               15   correct?
16    would be given to the clinical staff.                    16      A. Yes.
17    BY MR. GAHNZ:                                            17      Q. And you indicated that Dr. Greist
18                                                             18   erroneously attributes the cessation of Clonazepam
         Q. And the policy provides that in Exhibit
19                                                             19   and Gabapentin to Ms. Freiwald's cause of death;
      44 that once the receiving screening is filled out
20                                                             20   correct?
      it is, in fact, suppose to be provided to the
21                                                             21      A. Yes.
      clinical staff; correct?
22                                                             22      Q. And we've talked about this in some
              MS. SCHNEIDER: Form and foundation.
23                                                             23   detail. But I want to make sure I've given you
              MR. ROTH: Objection. Form and
24                                                             24   the opportunity to give all of the reasons why
      foundation. Beyond the scope of this witness's
25                                                             25   you're critical of Dr. Greist's conclusion to that
      testimony to interpret or opine on health care

                                                          90                                                      92

 1   policies.                                                  1   effect?
 2     A. That is what this document states.                    2       A. Yes.
 3   BY MR. GAHNZ:                                              3       Q. Is there anything that we haven't
 4     Q. Okay. And presumably had Exhibit 5 been               4   covered?
 5   filled out on behalf of Ruth Freiwald, this is             5       A. Yes. So the literature is very, very
 6   information that Dr. Fatoki would have had in hand         6   clear. If you're going to die from Clonazepam,
 7   at the time he was making his decisions?                   7   it's from Clonazepam withdrawal, which essentially
 8        MS. SCHNEIDER: Object to the form.                    8   gives you cardiovascular instability with rapid
 9   Foundation.                                                9   heart rate, blood pressure, visual hallucinations
10     A. Yes. I assume so.                                    10   and then complete cardiovascular collapse. That
11        MR. GAHNZ: Why don't we take a short                 11   is not what has happened in this type of
12   break.                                                    12   situation.
13        (WHEREUPON, A BREAK WAS TAKEN AND THE                13           Two, in terms of if these medications
14   PROCEEDINGS CONTINUED AS FOLLOWS:)                        14   were so egregious and causing like increased
15   BY MR. GAHNZ:                                             15   suicide ideation and attempts, there would be a
16     Q. Doctor, will you turn to page 8 of your              16   black box warning about this similar to anti-
17   original report please?                                   17   depressants where they put a warning that says
18     A. Okay.                                                18   people who are on anti-depressants can commit
19     Q. Do you know what -- you write that                   19   suicide. And there is an actual warning there.
20   Ms. Freiwald did not exhibit any signs of                 20   There is no FDA warning about this. There are
21   benzodiazepine withdrawal and the visual                  21   studies that can show correlation. But it doesn't
22   observation done to assess this showed no                 22   show causation. And that's where I think
23   observation that she suffered from tremors or             23   Dr. Greist is trying to show causation with the
24   cardiovascular instability. Who did the visual            24   Clonazepam and Gabapentin, which is just not
25   observation of Ms. Freiwald?                              25   supported in the literature.

                                                          91                                                      93

                                                                                                                   24
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 24 of 31 Document 109-3
                                         Alfred Joshua, MD, 2/5/2020

 1     Q. Okay. With respect to suicide, is there               1      A. So, when I'm talking about her clinical
 2   a relationship between suicide and people that             2   assessment I'm talking about the visual
 3   suffer from a combination of severe depression and         3   observations at which she was voicing. And so to
 4   anxiety?                                                   4   any of the staff she has never made statements
 5         MS. SCHNEIDER: Object as vague and                   5   that she is actively suicidal. So the term
 6   overly broad.                                              6   clinical assessment in that type of situation is
 7         MR. MCGAVER: Join.                                   7   when she's asked or if she's volunteering that
 8         THE WITNESS: Please repeat it.                       8   information about having suicidal thoughts or
 9         (RECORD READ BY THE COURT REPORTER.)                 9   anything else. And she has not voiced that to any
10     A. So those are risk factors.                           10   of the staff to basically stop her from going to
11   BY MR. GAHNZ:                                             11   the HUBER program.
12     Q. And what, if any, literature research                12         And I think this is a really important
13   did you do to determine the interplay of                  13   distinction here because again the jail's
14   depression and anxiety in suicide?                        14   responsibility is do they hold this person against
15         MS. SCHNEIDER: For this case?                       15   the judge's order for the person not to go to the
16   BY MR. GAHNZ:                                             16   HUBER program. And there are certain indications
17     Q. Well, first for this case?                           17   you would do that. If the person was in acute
18     A. So again, it's related to my knowledge               18   medical distress or immediate harm to life.
19   based on the other mental health literature, and a        19         In all of the depositions and visual
20   lot of the suicide literature that I have reviewed        20   observation of the staff, there was no indications
21   previous to this case. But, again, it's specific          21   that she should have been held to go to the HUBER
22   about what are the risk factors for suicide. And          22   program. And, again, once she is outside of the
23   then what would trigger someone to basically want         23   walls of the jail, she's not the responsibility of
24   to have an attempt, what are life triggers as well        24   the clinical staff of that jail.
25   as what are risk factors from the past medical            25      Q. I want to make sure I'm understanding

                                                          94                                                       96

 1    history.                                                  1   the distinction here. Clinical assessment is that
 2       Q. Would you agree that if a person's                  2   something that you would expect that would be done
 3    anxiety goes up appreciably that is a suicide risk        3   by a nurse or a physician?
 4    factor?                                                   4        MS. SCHNEIDER: Object to the form.
 5          MS. SCHNEIDER: Object to the form.                  5      A. So in terms of this statement, it's also
 6       A. Again, it would have to be mixed with               6   a combination of the correctional officers.
 7    other things. Not pure anxiety. More depression           7   BY MR. GAHNZ:
 8    would probably be more related to suicide                 8      Q. So that's what my confusion is. Are
 9    attempts.                                                 9   correctional officers competent to do clinical
10    BY MR. GAHNZ:                                            10   assessments?
11       Q. So a person who has severe depression              11      A. So again, to clarify this sentence. The
12    and then whose anxiety increases appreciably is at       12   assessment is really the visual observation and
13    greater risk for suicide. Is that a fair                 13   whether she is voicing any suicidal ideation or
14    statement of your knowledge of the literature?           14   posing any sign of withdrawal. None of that was
15          MS. SCHNEIDER: Object to the form.                 15   apparent in any of the materials that I reviewed.
16       A. Again, based on the literature they are            16      Q. My understanding is the clinical
17    risk factors.                                            17   assessment needs to be done by a medical
18    BY MR. GAHNZ:                                            18   professional?
19       Q. You state in the last paragraph under              19      A. Yes.
20    bullet point one, "Her clinical assessments did          20      Q. And was there any clinical assessment
21    not show she was actively suicidal for the               21   done of Ms. Freiwald during the entire time that
22    clinical staff to stop her from leaving the jail         22   she was at Brown County Jail?
23    to attend the HUBER program."                            23        MS. SCHNEIDER: Object to the form.
24          Who did a clinical assessment of                   24   That misstates what he's put in his report.
25    Ms. Freiwald?                                            25        MR. MCGAVER: Join.

                                                          95                                                       97

                                                                                                                   25
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 25 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. There was no assessment done by the             1   sentences. That's typically what we see in this
 2   clinical staff based on the documentation.            2   type of situation. For such a short period of
 3   BY MR. GAHNZ:                                         3   incarceration, it seems like her coping mechanisms
 4      Q. Okay. So when you write her clinical            4   were extremely poor.
 5   assessment, what you really meant was the guards      5      Q. Okay. What is your understanding of the
 6   didn't see anything that gave them pause?             6   therapy that she was receiving between February
 7      A. Yes. There was no medical distress,             7   and October of 2016?
 8   signs of withdrawal or active suicidal ideation.      8      A. I think it was those medications. So it
 9      Q. Ms. Freiwald was ordered to have blood          9   would be these outpatient medications.
10   pressure checks that were done; correct?             10      Q. Was she getting any other therapy?
11      A. Yes.                                           11      A. And then talking with somebody, with the
12      Q. And those were suppose to be done for          12   licensed mental health person.
13   the first three days that she was there?             13      Q. And really my specific question is what
14      A. Yes.                                           14   was the role of the Dawn Vardia in the time period
15      Q. Those were not done; correct?                  15   between February of '16 and October of '16?
16         MS. SCHNEIDER: Object to the form.             16         MS. SCHNEIDER: Object to the form as to
17      A. I don't believe so.                            17   the word role. But go ahead if you understand.
18   BY MR. GAHNZ:                                        18   BY MR. GAHNZ:
19      Q. That would have given clinical staff the       19      Q. Let me rephrase the question. That's
20   opportunity to actually do an assessment; correct?   20   fine.
21      A. I would believe so. Yes.                       21         What treatment was Dawn Vardia providing
22      Q. Under .3 you write "What is clear is           22   to Ms. Freiwald between February of '16 and
23   that the mental health outpatient therapy for        23   October of '16?
24   Ms. Freiwald only worked when there are no           24      A. Counseling.
25   significant triggers in her life."                   25      Q. For what?

                                                    98                                                      100

 1         What did you mean by that?                      1      A. For her mental health conditions.
 2      A. So the months between the February              2      Q. Do you recall any of the specifics of
 3   incident and the jail, even though she was getting    3   that?
 4   outpatient therapy, there were no significant         4      A. I'd have to go through it. But it was
 5   trigger events like going through a divorce or        5   really with her PTSD, her depression. And her
 6   personal relationship, loss of a job, or like what    6   anxiety was related to those conditions.
 7   ended up happening in this situation where she's      7      Q. And do you recall whether or not
 8   incarcerated and her length or perception of her      8   Ms. Vardia was providing behavioral therapy
 9   length of stay was different than what her            9   related to the PTSD issues?
10   expectation was. So there was no significant         10      A. I believe she was.
11   trigger in those months to really say that this      11      Q. Do you recall that Ms. Vardia was having
12   therapy was working.                                 12   Ms. Freiwald relive sexual abuse by her father
13         And not to minimize what happened here,        13   during that time frame?
14   but for someone to go into the jail thinking they    14      A. I believe that was in the medical
15   will be there for a day but then having to be        15   records.
16   there for 30 days, and will be going in and          16      Q. Did you read Dawn Vardia's notes as it
17   outside of the jail, for them to not have a coping   17   related to how Ms. Freiwald reacted to the
18   mechanism and then to jump in front of a vehicle     18   behavior therapy involving the sexual abuse by her
19   while she is unsupervised, I think that it clearly   19   father?
20   shows that outpatient mental health treatment        20      A. I don't remember the reaction. I just
21   didn't give her the skillsets to obviously cope      21   remember reading all of the prior history of what
22   with this type of situation.                         22   caused the PTSD.
23         Even though for most people when they're       23      Q. Would that in your opinion be a
24   going to commit suicide, the real risk factor is     24   significant trigger in somebody's life to go
25   they get 10 years, 20 years, 30 years, life          25   through and to confront the sexual abuse by one's

                                                    99                                                      101

                                                                                                              26
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 26 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1   father?                                               1      A. That is correct.
 2          MS. SCHNEIDER: Object to the form.             2      Q. Okay. In medical terms when somebody
 3      A. Again, in this situation I think the            3   uses the phrase "classic signs" is that a term of
 4   trigger, and its pretty clear based on the records    4   art for medication in medicine?
 5   and everything else, it was her being incarcerated    5         MS. SCHNEIDER: Object to the form.
 6   and actually having a different expectation of her    6      A. Yeah. I've heard the term before.
 7   incarceration that created this incident where she    7   BY MR. GAHNZ:
 8   became impulsive and tried to harm herself.           8      Q. What does it mean?
 9   BY MR. GAHNZ:                                         9      A. That certain, let's say, symptoms would
10      Q. I understand we're talking about after         10   be classic. So a good example would be classic
11   October 27th. I'm talking about during the time      11   signs of a flu is fever, body aches, cough.
12   frame when she was out. Is confronting sexual        12      Q. And that means that it's across the
13   abuse by one's father a significant trigger in       13   population of people that have the flu, the
14   somebody's life?                                     14   classic signs would be fever, etc.?
15          MS. SCHNEIDER: Object to the form.            15      A. Yes.
16      A. It's in a very controlled setting with         16      Q. It's not -- okay. I think you had
17   the outpatient mental health clinician. So I         17   stated this earlier but I just want to see if you
18   would think it's actually safer in that venue with   18   agree with this that benzodiazepine withdrawal
19   somebody she has developed a relationship, knows     19   develops within a few days of stopping
20   and trust. So I think it's a safe environment.       20   benzodiazepines?
21   If a regular person was to bring that out, it        21      A. Typically the peak of symptoms are 48 to
22   could have been a much -- it could have been a       22   72 hours.
23   life trigger.                                        23      Q. Would you agree that the most prominent
24   BY MR. GAHNZ:                                        24   symptom of benzodiazepine withdrawal is rebound
25      Q. At page 5 you wrote her prescription of        25   anxiety?

                                                  102                                                       104

 1   Clonazepam, which in her case caused a serious        1          MS. SCHNEIDER: Objection. Asked and
 2   suicide attempt. Is it your understanding -- is       2   answer.
 3   it your testimony that the fact that she was on       3      A. The most prominent is elevated heart
 4   Clonazepam caused a serious suicide attempt?          4   rate, blood pressure, sweating, tremors, and then
 5          MS. SCHNEIDER: Misstates his earlier           5   obviously anxiety as part of that.
 6   testimony.                                            6   BY MR. GAHNZ:
 7   BY MR. GAHNZ:                                         7      Q. Would you agree that the CIWA-B states
 8      Q. That's why I'm asking.                          8   the constellation of symptoms that one could
 9      A. My thing basically states that she              9   expect from benzodiazepine withdrawal?
10   overdosed on 90 pills of Clonazepam. She used        10      A. Yes.
11   what was available to her to try and harm herself.   11      Q. Is it important to know how long
12   And so that is the pills that she used. It wasn't    12   somebody has been on benzodiazepine when making a
13   the Clonazepam that -- because it doesn't look       13   determination as to whether or not to continue the
14   like it was the Clonazepam as much as a method to    14   prescription?
15   try to harm herself.                                 15          MS. SCHNEIDER: Object to the form.
16      Q. I just wanted to make sure the                 16   Vague and overly broad.
17   sentence -- that I was understanding the sentence    17      A. So the duration of the benzodiazepine is
18   correctly. What you're meaning by this statement     18   important to know if withdrawal symptoms are going
19   her prescription of Clonazepam, which in her case    19   to happen to begin with and how severe.
20   caused a serious suicide attempt is that the         20   BY MR. GAHNZ:
21   Clonazepam was the methodology by which she          21      Q. And are there categories? You know, so
22   attempted to suicide?                                22   is there a difference if somebody has been on it
23      A. Yes.                                           23   for a week, versus six months, versus six years,
24      Q. Not that because she was on Clonazepam         24   is it categorized in terms of the level of
25   she became suicidal?                                 25   dependence that somebody is going to have?

                                                  103                                                       105

                                                                                                              27
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 27 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1       A. So typically the longer the person is on       1   then I think lifetime. But I think it's within
 2   it, the more tolerant they are to it and more         2   just a few months.
 3   dependent they are. So the withdrawal will            3      Q. So it's most severe within a month?
 4   sometimes happen on a more sooner basis than on a     4      A. Well, based on that tool.
 5   latter basis.                                         5      Q. What is that called again?
 6       Q. Okay. If somebody is thought to be a           6      A. The Columbia Suicide Severity Scale.
 7   suicide risk, whose responsibility of Brown County    7   And that's a clinically validated tool that a lot
 8   was it to refer them for further follow-up?           8   of jurisdictions use for suicide screening.
 9          MS. SCHNEIDER: Object to the form.             9      Q. Do you know whether or not that Columbia
10          MR. MCGAVER: Join.                            10   Suicide Severity Scale was used by CCS in Brown
11          MR. ROTH: Join.                               11   County?
12       A. So I believe Brown County had -- again,       12      A. I don't believe so.
13   I can't speak on Brown County's mental health        13      Q. Do you know what scale they used to
14   policies because I haven't reviewed the contract.    14   determine whether somebody was a suicide risk or
15   BY MR. GAHNZ:                                        15   not?
16       Q. Did Dr. Fatoki have any responsibility        16      A. I think it was -- again, I think it's
17   with respect to the inmates at Brown County to       17   the suicide screening questionnaire.
18   review the suicide screening form to determine       18      Q. Okay. Do you agree that a person in
19   whether or not they were a suicide risk?             19   Ms. Freiwald's situation was in more danger --
20          MS. SCHNEIDER: Object to the form.            20   strike that question.
21   Incomplete hypothetical.                             21         The monitoring that you were talking
22       A. I don't believe he was -- I believe his       22   about if somebody is taken off of benzodiazepine
23   primary focus was on the medical side and not on     23   abruptly, is that normally done in an inpatient
24   the mental health side unless it went into the       24   setting?
25   medical.                                             25         MS. SCHNEIDER: Object to the form.

                                                  106                                                       108

 1   BY MR. GAHNZ:                                         1   Vague.
 2      Q. Okay. Do you know whether or not                2      A. So it's done where there is people that
 3   Ms. Freiwald was exhibiting any respiratory issues    3   can observe the patient's appearance, behavior,
 4   while she was incarcerated at Brown County?           4   and can communicate with the patient.
 5      A. I don't believe she was in any                  5   BY MR. GAHNZ:
 6   respiratory distress.                                 6      Q. And so in the community, for instance,
 7      Q. Same question with respect to the time          7   if you're to stop somebody from -- as a prescriber
 8   frame between February of 2016 and October of         8   if a patient comes to you and they're on
 9   2016, do you know, was there any evidence that you    9   benzodiazepine, you're not going to stop them
10   saw in any of the medical records that she was       10   abruptly because they go home and there's nobody
11   having any respiratory issues?                       11   to watch them and monitor them; correct?
12      A. So I don't believe she was having any          12      A. So in that type of situation there's
13   respiratory issues. I don't remember if she          13   nobody to monitor or watch, typically you would
14   hyperventilated, if you're considering that          14   just prescribe them a taper, you would not admit
15   respiratory issues.                                  15   them to monitor.
16      Q. We've talked about previous suicides           16      Q. And in the clinical setting people are
17   being a predictor of future suicide?                 17   physically trained to look for benzodiazepine
18      A. Yes.                                           18   withdrawal symptoms; correct?
19      Q. Is there a time frame that a medical           19      A. Again, it's similar to alcohol
20   professional is concerned about in terms of the      20   withdrawals. So it would be the same picture.
21   recency of the prior attempt?                        21      Q. Going back to your report the timeline,
22      A. So the Columbia Suicide Severity Scale         22   you indicated that you reviewed a couple of
23   has a time frame on it. I think within the past      23   medical request slips from Ms. Freiwald on the
24   month is very, very significant where it triggers    24   28th that she had provided on the 28th and 29th;
25   it. But I think it says within three months, and     25   correct?

                                                  107                                                       109

                                                                                                              28
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 28 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. Yes.                                           1   special needs; correct?
 2      Q. Was she requesting health services at          2         MS. SCHNEIDER: Object to the form.
 3   that point?                                          3   It's been asked and answered.
 4      A. She was requesting I believe the               4      A. Again, from what I'm looking at from
 5   medications.                                         5   this special health needs it says individualized
 6      Q. Was she describing symptoms that -- was        6   treatment plan. It's basically based on
 7   she describing clinical symptoms in either of        7   Dr. Fatoki's assessment. So, yes if you want to
 8   those requests?                                      8   go with this very broad definition and treatment
 9      A. Yes.                                           9   plan, I would say that it would technically meet
10      Q. Do you know whether or not there was any      10   this. But it's not for the purposes of the actual
11   face-to-face encounters as a result of those two    11   depression and everything else. There is a
12   requests by any nurse from CCS?                     12   treatment plan, so it was actually done. But I
13      A. I know it's stated that the nurse             13   wouldn't consider this like a special needs case.
14   responded to the inmate request form. But I don't   14         MR. GAHNZ: That's all the questions
15   know if it was face-to-face.                        15   that I have.
16      Q. In looking at the NCCHC standards, did        16         MR. MCGAVER: I have no questions.
17   you review the J-G-02 standard which has been       17         MS. SCHNEIDER: Andy, do you have any
18   previously marked as Exhibit 227?                   18   questions?
19      A. Yes. I am aware of this standard.             19         MR. ROTH: Not for me. Thanks.
20      Q. Did Ms. Freiwald meet the definition of       20                EXAMINATION
21   a patient with special needs pursuant to this       21   BY MS. SCHNEIDER:
22   standard?                                           22      Q. I just have a couple of clarification
23      A. No.                                           23   questions.
24      Q. So if you look at page 2, which is she        24         Doctor, you were asked earlier about
25   had a depressive disorder; is that correct?         25   whether or not there's the risk of

                                                 110                                                       112

 1      A. Yes.                                           1   life-threatening withdrawal with abruptly stopping
 2      Q. She had tried to self-injure?                  2   benzodiazepine. Do you recall that?
 3      A. Yes.                                           3      A. Yes.
 4      Q. And she had post-traumatic stress              4      Q. And that varies depending on dosage and
 5   disorder?                                            5   how long someone is on the medication?
 6      A. Yes.                                           6      A. Yes.
 7      Q. She also had a recent hospitalization;         7      Q. And in Ruth Freiwald's case, she did not
 8   is that correct?                                     8   develop any life-threatening withdrawal symptoms;
 9      A. Yes.                                           9   is that your testimony?
10          MS. SCHNEIDER: Object to the form.           10      A. Yes.
11   BY MR. GAHNZ:                                       11      Q. You were asked a little bit about the
12      Q. I'm sorry?                                    12   receiving screening and the CCS policy. You were
13      A. Yes.                                          13   not provided with the receiving screening policy;
14      Q. These are all indicative of a patient         14   is that correct?
15   with special needs; correct?                        15      A. Not prior to today.
16          MS. SCHNEIDER: Object to the form.           16      Q. And in terms of rendering any opinions
17   BY MR. GAHNZ:                                       17   on that, you would want to see the policy before
18      Q. According to the standard?                    18   you gave an opinion in that regard?
19      A. So based on this, I would say she's           19      A. Yes.
20   prescribed an anti-depressant by Dr. Fatoki. And    20      Q. And you just haven't been asked to look
21   so as a result the depression is essentially        21   at that aspect of the case; fair?
22   treated.                                            22      A. That is correct.
23      Q. I appreciate that. My question was a          23      Q. And then you were asked a little bit
24   little bit different. Based on this standard        24   about the as-needed dosage of the Clonazepam. Do
25   Ms. Freiwald met the definition of a patient with   25   you recall that?

                                                 111                                                       113

                                                                                                             29
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 29 of 31 Document 109-3
                               Alfred Joshua, MD, 2/5/2020

 1      A. Yes.                                            1   Exhibit 5?
 2      Q. You weren't indicating that Ms. Freiwald        2     A. That is what it says.
 3   was taking three to four milligrams of Clonazepam     3        MR. GAHNZ: That's all.
 4   a day; is that correct?                               4        MS. SCHNEIDER: We're done.
 5      A. No. It was basically she's prescribed           5        (The deposition concluded at 11:05 a.m.)
 6   one milligram a day with 0.5 milligrams as needed.    6
 7   So you could get up to that dosage if she took it     7
 8   multiple times a day.                                 8
 9      Q. Your understanding was that she was             9
10   taking one to one and-a-half milligrams a day?       10
11      A. Yes.                                           11
12        MS. SCHNEIDER: That is all I have.              12
13             FURTHER EXAMINATION                        13
14   BY MR. GAHNZ:                                        14
15      Q. Doctor, I want to show you what's been         15
16   previously marked as Exhibit 228. That's the         16
17   NCCHC standards for receiving screening; correct?    17
18      A. Yes.                                           18
19      Q. You have reviewed that document as part        19
20   of your work in this case; correct?                  20
21      A. Yes.                                           21
22      Q. This document at .6, do you see that?          22
23      A. Yes.                                           23
24                                                        24
        Q. It says that "The receiving screening
25                                                        25
     form is approved by the responsible health

                                                  114                                                      116

 1   authority and inquires as to the inmate's," and       1      Declaration Under Penalty of Perjury
 2   then it list a whole series of things; correct?       2
 3      A. Yes.                                            3       I, ALFRED JOSHUA, M.D., the witness herein,
 4      Q. So Exhibit 5 which we went through is,          4   declare under penalty of perjury that I have read
 5   in fact, the receiving screening form that was        5   the foregoing in its entirety; and that the
 6   created for Brown County; correct?                    6   testimony contained therein, as corrected by me,
 7      A. Yes.                                            7   is a true and accurate transcription of my
 8         MR. ROTH: Object to foundation and to           8   testimony elicited at said time and place.
 9   the form.                                             9
10         MS. SCHNEIDER: Join.                           10       Executed this_____day of ____20__, at
11   BY MR. GAHNZ:                                        11   _____________________,__________________.
12      Q. It's your understanding that this              12      (city)        (state)
13   receiving screening form, Exhibit 5, was created     13
14   in an effort to comply with the standard set forth   14
15   in Exhibit 228?                                      15               __________________________
16         MS. SCHNEIDER: Form.                           16                ALFRED JOSHUA, M.D.
17         MR. ROTH: Objection. Foundation.               17
18   Calls for the witness to speculate.                  18
19         MS. SCHNEIDER: Join.                           19
20      A. So I cannot answer that question because       20
21   I don't know the reason, if that was directly        21
22   related to the standard.                             22
23   BY MR. GAHNZ:                                        23
24      Q. Okay. It does, however, state at the           24
25   top that this is the receiving screening form on     25


                                                  115                                                      117

                                                                                                             30
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 30 of 31 Document 109-3
                                     Alfred Joshua, MD, 2/5/2020

 1            I, BOBBIE HIBBLER, Certified Shorthand Reporter,
 2     in and for the State of California, Certificate No. 12475,
 3     do hereby certify as follows:
 4           That the witness in the foregoing deposition was
 5     by me first duly sworn to testify to the truth, the whole
 6     truth and nothing but the truth in the foregoing cause;
 7     that the deposition was then reported by me in shorthand
 8     and transcribed, through computer-aided transcription,
 9     under my direction; and that the above and foregoing
10     deposition transcript is a true and accurate record of the
11     witness' testimony elicited and proceedings had at said
12     deposition.
13           Further, that if the foregoing pertains to
14     the original transcript of deposiion in a Federal
15     case, before completion of the proceedings, review of
16     the transcript [ ] was [x] was not requested.
17   I do further certify I am neither financially
18     interested in the action nor a relative or employee of
19     any attorney or party to this action.
20           In witness whereof, I have hereunto set my hand
21     this _____ day of _______________________, _______.
22
23
24                  _____________________________
                    BOBBIE HIBBLER, CSR No. 12475
25


                                                           118




                                                                     31
          Peterson Reporting Video & Litigation Services
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 31 of 31 Document 109-3
